 

 

 
Exhibit 10.2



 
$50,000,000
 
CREDIT AGREEMENT
 
Dated as of April 22, 2005,
 
as Amended and Restated as of June 27, 2005,
 
as further Amended and Restated as of April 13, 2006
 
as further Amended and Restated as of March 16, 2010
 
Among
 
HUGHES NETWORK SYSTEMS, LLC,
 
as Borrower,
 
THE LENDERS PARTY HERETO,
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
and
 
BARCLAYS CAPITAL,
 
as Syndication Agent
 
_________________
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Bookrunner
 
 
J.P. MORGAN SECURITIES INC.
and
BARCLAYS CAPITAL,
as Joint Lead Arrangers
 

 
 

 

 
 
 
 
 
 

TABLE OF CONTENTS
 
ARTICLE I.
 
Definitions
 
SECTION 1.01
Defined Terms 2
SECTION 1.02
Terms Generally 22
SECTION 1.03
Effectuation of Transfers
22
SECTION 1.04
Exchange Rates; Currency Equivalents
23
SECTION 1.05
Additional Alternative Currencies
23

 
ARTICLE II.
 
The Credits
 
SECTION 2.01
Commitments 23
SECTION 2.02
Loans and Borrowings 24
SECTION 2.03
Requests for Borrowings
24
SECTION 2.04
Swingline Loans
25
SECTION 2.05
Letters of Credit
26
SECTION 2.06
Funding of Borrowings
31
SECTION 2.07
Interest Elections
31
SECTION 2.08
Termination and Reduction of Commitments
32
SECTION 2.09
Repayment of Loans; Evidence of Debt
33
SECTION 2.10
Repayment of Revolving Facility Loans
33
SECTION 2.11
Prepayment of Loans
34
SECTION 2.12
Fees
35
SECTION 2.13
Interest
36
SECTION 2.14
Alternate Rate of Interest
36
SECTION 2.15
Increased Costs
37
SECTION 2.16
Break Funding Payments
37
SECTION 2.17
Taxes
38
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
39
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
40
SECTION 2.20
Illegality
41

 
ARTICLE III.
 
Representations and Warranties
 
SECTION 3.01
Organization; Powers
42
SECTION 3.02
Authorization
 42
SECTION 3.03
Enforceability
 42
SECTION 3.04
Governmental Approvals
 43
SECTION 3.05
Financial Statements
 43
SECTION 3.06
No Material Adverse Change or Material Adverse Effect
 44
SECTION 3.07
Title to Properties; Possession Under Leases
 44
SECTION 3.08
Subsidiaries
 45
SECTION 3.09
Litigation; Compliance with Laws
 45
SECTION 3.10
Federal Reserve Regulations
 45

 
 
i

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.11
Investment Company Act: Public Utility Holding Company Act
 46
SECTION 3.12
Use of Proceeds
 46
SECTION 3.13
Tax Returns
 46
SECTION 3.14
No Material Misstatements
 47
SECTION 3.15
Employee Benefit Plans
 47
SECTION 3.16
Environmental Matters
 47
SECTION 3.17
Security Documents
 48
SECTION 3.18
Location of Real Property
 49
SECTION 3.19
Solvency
 49
SECTION 3.20
Labor Matters
 49
SECTION 3.21
Insurance
 50
SECTION 3.22
[Intentionally Omitted].
 50
SECTION 3.23
Communications Licenses, etc.
 50

 
ARTICLE IV.
 
Conditions of Lending
 
SECTION 4.01
All Credit Events
 50
SECTION 4.02
First Credit Event
 51

 
ARTICLE V.
 
Affirmative Covenants
 
SECTION 5.01
Existence; Businesses and Properties
 54
SECTION 5.02
Insurance
 54
SECTION 5.03
Taxes
 56
SECTION 5.04
Financial Statements, Reports, etc.
 56
SECTION 5.05
Litigation and Other Notices
 58
SECTION 5.06
Compliance with Laws
 59
SECTION 5.07
Maintaining Records; Access to Properties and Inspections
 59
SECTION 5.08
Use of Proceeds
 59
SECTION 5.09
Compliance with Environmental Laws
 59
SECTION 5.10
Further Assurances; Additional Mortgages
 59
SECTION 5.11
Fiscal Year; Accounting
 61
SECTION 5.12
Compliance with Covenants in Annex A
 61

 
ARTICLE VI.
 
Negative Covenants
 
SECTION 6.01
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.
 61

 
ARTICLE VII.
 
Events of Default
 
SECTION 7.01
Events of Default
 62

 
 
ii

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 7.02
Exclusion of Immaterial Subsidiaries
 64


ARTICLE VIII.
 
The Agents
 
SECTION 8.01
Appointment
 64
SECTION 8.02
Delegation of Duties
 65
SECTION 8.03
Exculpatory Provisions
 65
SECTION 8.04
Reliance by Administrative Agent
 65
SECTION 8.05
Notice of Default
 66
SECTION 8.06
Non-Reliance on Agents and Other Lenders
 66
SECTION 8.07
Indemnification
 66
SECTION 8.08
Agent in Its Individual Capacity
 67
SECTION 8.09
Successor Administrative Agent
 67
SECTION 8.10
Syndication Agent
 67

 
ARTICLE IX.
 
Miscellaneous
 
SECTION 9.01
Notices
 67
SECTION 9.02
Survival of Agreement
 68
SECTION 9.03
Binding Effect
 68
SECTION 9.04
Successors and Assigns
 68
SECTION 9.05
Expenses; Indemnity
 71
SECTION 9.06
Right of Set-off
 72
SECTION 9.07
Applicable Law
 73
SECTION 9.08
Waivers; Amendment
 73
SECTION 9.09
Interest Rate Limitation
 75
SECTION 9.10
Entire Agreement
 75
SECTION 9.11
WAIVER OF JURY TRIAL
 75
SECTION 9.12
Severability
 75
SECTION 9.13
Counterparts
 75
SECTION 9.14
Headings
 76
SECTION 9.15
Jurisdiction; Consent to Service of Process
 76
SECTION 9.16
Confidentiality
 76
SECTION 9.17
Direct Website Communications
 77
SECTION 9.18
Release of Liens and Guarantees
 77
SECTION 9.19
USA PATRIOT ACT
 78
SECTION 9.20
Regulatory Matters
 78
SECTION 9.21
Effect of Amendment and Restatement of the Existing Credit Agreement
 79


 
iii

--------------------------------------------------------------------------------

Table of Contents

Exhibits and Schedules
 
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Administrative Questionnaire
Exhibit C-1
Form of Borrowing Request
Exhibit C-2
Form of Swingline Borrowing Request
Exhibit D
Form of Mortgage
Exhibit E
Form of Collateral Agreement
Exhibit F
Form of Solvency Certificate
Exhibit G
Form of Real Property Officers’ Certificate
Exhibit H
Form of Parent Pledge Agreement
Exhibit I
Form of Reaffirmation Agreement

 
Schedule 1.01(b)
Mortgaged Properties
Schedule 1.01(c)
Closing Date First Tier Foreign Subsidiaries
Schedule 2.01
Commitments
Schedule 3.08(a)
Subsidiaries
Schedule 3.08(b)
Subscriptions
Schedule 3.09
Litigation
Schedule 3.13
Taxes
Schedule 3.18
Real Property
Schedule 3.21
Insurance
Schedule 3.23
Communications Licenses
Schedule 4.02(b)
Local U.S. and/or Foreign Counsel

 

 
iv

--------------------------------------------------------------------------------

Table of Contents


CREDIT AGREEMENT dated as of April 22, 2005, as amended and restated as of June
27, 2005, as further amended and restated as of April 13, 2006 and as further
amended and restated as of March 16, 2010 (this “Agreement”), among HUGHES
NETWORK SYSTEMS, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC
(“Barclays Capital”), as syndication agent (in such capacity, the “Syndication
Agent”), J.P. MORGAN SECURITIES INC., as sole bookrunner, and J.P. MORGAN
SECURITIES INC. and BARCLAYS CAPITAL, as joint lead arrangers (in such capacity,
collectively, the “Joint Lead Arrangers”).
 
WHEREAS, Hughes Network Systems, Inc., a Delaware corporation (“HNS”), has
indirectly formed the Borrower, which was jointly owned as of the Closing Date
by HNS and SkyTerra Communications, Inc., a Delaware corporation (“SkyTerra”;
and together with HNS and their successors and assigns, the “Parents”), for the
purpose of entering into that certain Contribution and Membership Interest
Purchase Agreement (the “Transaction Agreement”) dated December 3, 2004, as
amended on January 28, 2005, with SkyTerra, The DIRECTV Group, Inc., a Delaware
corporation (“DIRECTV”), and HNS (HNS and DIRECTV collectively, the “Sellers”)
as amended, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, pursuant to which the Borrower acquired (the
“Acquisition”) certain businesses and assets of the Sellers (including the
Contributed SPACEWAY Assets which relate to Ka-band satellites identified as
SPACEWAY (“SPACEWAY”)) (collectively, the “Acquired Business”) on April 22,
2005;
 
WHEREAS, in connection with the consummation of the Acquisition, the Borrower
entered into the Credit Agreement, dated as of April 22, 2005 (the “Original
Credit Agreement”), with the Original Lenders referred to below, JPMorgan Chase
Bank, N.A., as administrative agent, and Bear Stearns Corporate Lending Inc., as
syndication agent, pursuant to which the Original Lenders extended credit to the
Borrower in the form of (a) term loans in an aggregate principal amount of
$250.0 million, and (b) commitments to extend revolving loans and letters of
credit in an aggregate principal amount at any time outstanding not in excess of
$50.0 million;
 
WHEREAS, on June 27, 2005 (the “First Restatement Effective Date”), the
Borrower, the lenders under the First Amended and Restated Credit Agreement
referred to below, JPMorgan Chase Bank, N.A., as administrative agent, and Bear
Stearns Corporate Lending Inc., as syndication agent, amended and restated the
Original Credit Agreement (the “First Amended and Restated Credit Agreement”);
 
WHEREAS, on April 13, 2006 (the “Second Restatement Effective Date”), the
Borrower, the lenders under the Existing Credit Agreement referred to below,
Bear Sterns Corporate Lending Inc., as administrative agent, and Morgan Stanley
Senior Funding, Inc., as syndication agent, amended and restated the First
Amended and Restated Credit Agreement (the “Existing Credit Agreement”) pursuant
to which the lenders under the Existing Credit Agreement extended credit to the
Borrower in the form of commitments to extend revolving loans and letters of
credit in an aggregate principal amount at any time outstanding not in excess of
$50.0 million; and
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of certain conditions precedent set forth in Section 4
hereof;
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Third Restatement Effective Date the Existing Credit
Agreement shall be amended and restated in its entirety as follows:
 

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE I.
 
Definitions
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below and the terms defined in Section 1.01 of
Annex A shall have the meanings specified therein, which terms defined in
Section 1.01 of Annex A are hereby incorporated herein by reference:
 
“ABR” shall mean for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1%, (c) the Federal Funds Effective Rate in effect on such day plus ½ of 1%
and (d) the LIBO Rate for a one month Interest Period beginning on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by the Reference Lender as its prime rate
in effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Reference Lender in
connection with extensions of credit to debtors); “Base CD Rate” shall mean the
sum of (a) the product of (i) the Three-Month Secondary CD Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the CD Reserve Percentage and (b) the CD Assessment Rate; and “Three-Month
Secondary CD Rate” shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day), or, if such rate shall not be so reported on such day or
such next preceding Business Day, the average of the secondary market quotations
for three-month certificates of deposit of major money center banks in New York
City received at approximately 10:00 A.M., New York City time, on such day (or,
if such day shall not be a Business Day, on the next preceding Business Day) by
the Reference Lender from three New York City negotiable certificate of deposit
dealers of recognized standing selected by it. Any change in the ABR due to a
change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate, the Three-Month Secondary CD Rate or the
Federal Funds Effective Rate, respectively.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.
 
“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.
 
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
 
“Acceptable Exclusions” shall mean
 


(a)        war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:
 
(i)           any government or sovereign power (de jure or de facto),
 
(ii)           any authority maintaining or using a military, naval or air
force,
 
 
2

--------------------------------------------------------------------------------

Table of Contents


(iii)           a military, naval or air force, or
 
(iv)           any agent of any such government, power, authority or force;
 
(b)        any anti-satellite device, or device employing atomic or nuclear
fission or fusion, or device employing laser or directed energy beams;
 
(c)        insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;
 
(d)        confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government or governmental authority or agent (whether secret or otherwise or
whether civil, military or de facto) or public or local authority or agency;
 
(e)        nuclear reaction, nuclear radiation, or radioactive contamination of
any nature, whether such loss or damage be direct or indirect, except for
radiation naturally occurring in the space environment;
 
(f)         electromagnetic or radio frequency interference, except for physical
damage to the Satellite directly resulting from such interference;
 
(g)         willful or intentional acts of the directors or officers of the
named insured, acting within the scope of their duties, designed to cause loss
or failure of the Satellite;
 
(h)         an act of one or more individuals, whether or not agents of a
sovereign power, for political or terrorist purposes and whether the loss,
damage or failure resulting therefrom is accidental or intentional;
 
(i)          any unlawful seizure or wrongful exercise of control of the
Satellite made by any individual or individuals acting for political or
terrorist purposes;
 
(j)          loss of revenue, incidental damages or consequential loss;
 
(k)         extra expenses, other than the expenses insured under such policy;
 
(l)          third party liability;
 
(m)        loss of a redundant component(s) that does not cause a transponder
failure; and
 
(n)         such other similar exclusions or modifications to the foregoing
exclusions as may be customary for policies of such type as of the date of
issuance or renewal of such coverage.
 
“Accounts” shall have the meaning assigned to such term in the Uniform
Commercial Code as in effect in the State of New York from time to time.
 
“Acquired Business” shall have the meaning assigned to such term in the first
recital hereto.
 
“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.
 
“Additional Mortgage” shall have the meaning assigned to such term in Section
5.10(c).

 
3

--------------------------------------------------------------------------------

Table of Contents

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate in effect for such Interest
Period divided by (b) one minus the Statutory Reserves applicable to such
Eurocurrency Borrowing, if any.
 
“Adjustment Date” shall have the meaning assigned to such term in the definition
of the term “Pricing Grid”.
 
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Administrative Agent Fee Letter” shall mean the fee letter between the
Administrative Agent and the Borrower dated as of the Third Restatement
Effective Date, as may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.
 
“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).
 
“Agents” shall mean the Administrative Agent and the Syndication Agent.
 
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include all Exhibits and Schedules hereto.
 
“Alternative Currency” means each of Euro, Sterling, Norwegian Krones, Swiss
Francs and each other currency (other than Dollars) that is approved in
accordance with Section 1.05.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.
 
“Amendment Agreement” shall mean the Amendment Agreement, dated as of the Third
Restatement Effective Date, among the Borrower, each Subsidiary Loan Party, the
lenders and other parties thereto, the Syndication Agent and the Administrative
Agent.
 
 “Apollo” shall mean Apollo Management, L.P. and its Affiliates.
 
“Applicable Margin” shall mean for any day, (i) with respect to any Revolving
Facility Loan, 3.00% per annum in the case of any Eurocurrency Loan and 2.00%
per annum in the case of any ABR Loan and (ii)  with respect to the Commitment
Fee, 0.625% per annum; provided that on or after the first Adjustment Date
occurring after the delivery of financial statements pursuant to Section 5.04(a)
or (b) for the first fiscal quarter of the Borrower ending after the Third
Restatement Effective Date, with respect to the Revolving Facility Loans and the
Commitment Fees, the Applicable Margin shall be determined pursuant to the
Pricing Grid.
 

 
4

--------------------------------------------------------------------------------

Table of Contents
 
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.
 
“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments.
 
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds (b)
the Revolving Facility Credit Exposure of such Revolving Facility Lender at such
time.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Minimum” shall mean $500,000.
 
“Borrowing Multiple” shall mean $100,000.
 
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City (or, solely with respect to Letters of
Credit hereunder, California) are authorized or required by law to remain closed
; provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market.
 
“Cash Management Arrangement Obligations” means all obligations and liabilities
of any Loan Party to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Cash Management Arrangement or any Specified Cash Management Arrangement
Agreement, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including interest
accruing at the then applicable rate provided in any Specified Cash Management
Arrangement Agreement after the maturity of the obligations thereof and interest
accruing at the then applicable rate provided in any Specified Cash Management
Arrangement Agreement after the commencement of any bankruptcy case or
insolvency, reorganization or like  proceeding relating to such Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding, and all reasonable fees and disbursements of counsel to the
Qualified Counterparty that are required to be paid by such Loan Party pursuant
to the terms of any Specified Cash Management Arrangement Agreement).
 

 
5

--------------------------------------------------------------------------------

Table of Contents
 
“CD Assessment Rate” shall mean for any day as applied to any ABR Loan, the
annual assessment rate in effect on such day that is payable by a member of the
Bank Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.
 
“CD Reserve Percentage” shall mean for any day as applied to any ABR Loan, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board, for determining the maximum reserve requirement for a
Depositary Institution (as defined in Regulation D of the Board as in effect
from time to time) in respect of new non-personal time deposits in Dollars
having a maturity of 30 days or more.
 
A “Change in Control” shall be deemed to occur if:
 
(a)           at any time prior to a Qualified IPO, (i) any combination of
Permitted Holders shall fail to own beneficially (within the meaning of Rule
13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, in the aggregate Equity Interests representing at least 51% of (x)
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower or (y) the common economic interest represented
by the issued and outstanding Equity Interests of the Borrower or (ii) any
Person, other than a Permitted Holder shall become the managing member of the
Borrower; or
 
(b)           at any time after a Qualified IPO, any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any combination of the Permitted Holders, shall have
acquired beneficial ownership of 25% or more on a fully diluted basis of the
voting or economic interest in the Borrower’s capital stock and the Permitted
Holders shall own, directly or indirectly, less than such Person or “group” on a
fully diluted basis of the economic and voting interest in Borrower’s capital
stock.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.
 
“Charges” shall have the meaning assigned to such term in Section 9.09.
 
“Closing Date” shall mean April 22, 2005.
 
“COFACE Collateral” shall have the meaning set forth in Section 5.10(g).
 
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
 
“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, dated
as of the Closing Date, as amended, supplemented or otherwise modified from time
to time, in the form of Exhibit E, among, the Borrower, each Subsidiary Loan
Party and the Administrative Agent.
 
“Collateral and Guarantee Requirement” shall mean the requirement that:
 

 
6

--------------------------------------------------------------------------------

Table of Contents

(a)           on the Closing Date, the Administrative Agent shall have received
(I) from the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person, (II)
from each Parent, a counterpart of the Parent Pledge Agreement duly executed and
delivered on behalf of such person and (III) from each Loan Party listed on
Schedule 1.01(c), a counterpart of a Foreign Pledge Agreement duly executed and
delivered by such Loan Party with respect to the amount of Equity Interests of
each “first tier” Foreign Subsidiary directly owned by such Loan Party and
included on Schedule 1.01(c);
 
(b)           on the Closing Date, the Administrative Agent shall have received
(I) a pledge of all the issued and outstanding Equity Interests of (A) the
Borrower and (B) each Domestic Subsidiary owned on the Closing Date directly by
or on behalf of the Borrower or any Subsidiary Loan Party and (II) a pledge of
65% of the outstanding Equity Interests of each “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party; and the
Administrative Agent shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;
 
(c)           on the Closing Date, all Indebtedness of the Borrower and each
Subsidiary having, in the case of each instance of Indebtedness, an aggregate
principal amount in excess of $500,000 (other than (i) intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to any Loan Party and evidenced by a promissory
note or an instrument shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;
 
(d)           in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Administrative Agent shall have received a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;
 
(e)           in the case of any person that becomes a “first tier” Material
Foreign Subsidiary directly owned by the Borrower or a Subsidiary Loan Party
after the Closing Date, the Administrative Agent shall have received, as
promptly as practicable following a request by the Administrative Agent, a
Foreign Pledge Agreement, duly executed and delivered by the direct parent
company of such Foreign Subsidiary on behalf of such Foreign Subsidiary;
 
(f)           after the Closing Date, all the outstanding Equity Interests of
(A) any person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date, shall have been pledged pursuant to the
Collateral Agreement (provided that with respect to any Foreign Subsidiary in no
event shall more than 65% of the issued and outstanding Equity Interests thereof
be pledged to secure Credit Agreement Obligations of the Borrower and only if
such Foreign Subsidiary is or becomes a Material Foreign Subsidiary), and the
Administrative Agent shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;
 
(g)           except as set forth pursuant to Section 3.04 or as otherwise
contemplated by any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required
 

 
7

--------------------------------------------------------------------------------

Table of Contents

by, the Security Documents, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
 
(h)           on the Closing Date, the Administrative Agent shall have received
(i) counterparts of each Mortgage entered into with respect to each Mortgaged
Property set forth on Schedule 1.01(b) duly executed and delivered by the record
owner of such Mortgaged Property, (ii) such other documents as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property and (iii) a Real Property Officers’ Certificate substantially
in the form of Exhibit G attached hereto with respect to each Mortgaged
Property;
 
(i)           on the Closing Date, or as soon as is practicable not to exceed 60
days from the Closing Date, the Administrative Agent shall have received (i) a
policy or policies or marked-up unconditional binder of title insurance or
foreign equivalent thereof, as applicable, paid for by the Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
entered into on the Closing Date as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens and Liens
arising by operation of law, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and (ii) a survey
of any Mortgaged Property (and all improvements thereon), or foreign equivalent
thereof, as applicable, which is (1) dated (or redated) not earlier than six
months prior to the date of delivery thereof unless there shall have occurred
within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property, in which event such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than 20
days prior to such date of delivery, (2) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent
and the title insurance company insuring the Mortgage, (3) complying in all
respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (4) sufficient for such title insurance company to remove all
standard survey exceptions from the title insurance policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Administrative
Agent; and
 
(j)           except as set forth pursuant to Section 3.04 or as otherwise
contemplated by any Security Document, each Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with (i) the
execution and delivery of all Security Documents (or supplements thereto) to
which it is a party and the granting by it of the Liens thereunder and (ii) the
performance of its obligations thereunder.
 
“Commitment Fee” shall have the meaning assigned to such term in Section
2.12(a).
 
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and (b) with respect to any Swingline Lender, its Swingline
Commitment.
 
“Communications Licenses” shall mean, collectively, all FCC Licenses and all
Foreign Licenses.
 
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all
 

 
8

--------------------------------------------------------------------------------

Table of Contents

consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.15, 2.16, 2.17 or
9.05 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Contributed SPACEWAY Assets” shall have the meaning assigned to such term in
the Transaction Agreement.
 
“Contribution Financing” shall mean, in connection with the consummation of the
Acquisition, (a) the purchase by SkyTerra and its Affiliates from HNS of 50% of
the class A units of the Borrower for an aggregate amount of not less than $50.0
million in cash and 300,000 shares of common stock of SkyTerra and (b) the
equity contribution by DIRECTV or its Affiliates to the Borrower in an aggregate
amount of not less than $50.0 million.
 
“Credit Agreement Obligations” shall mean all amounts owing to the
Administrative Agent or any Lender pursuant to the terms of this Agreement or
any other Loan Document.
 
“Credit Event” shall have the meaning assigned to such term in Article IV.
 
“Debt Documents” shall mean, collectively, the Senior Note Indenture and the
Senior Notes and any other agreements entered into in connection  therewith.
 
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“DIRECTV” shall have the meaning assigned to such term in the first recital
hereto.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Issuing Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
 
“Earth Station” shall mean any earth station of the Borrower or any of its
Subsidiaries that is the subject of a license granted by the FCC.
 
“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
 

 
9

--------------------------------------------------------------------------------

Table of Contents

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the environment or Hazardous
Materials).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)
the receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
 
“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
(or any state thereof) or the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits tax or any similar tax that is imposed by any jurisdiction
described in clause (a) above and (c) in the case of a Lender making a Loan to
the Borrower, any withholding tax imposed by the United States that is in effect
and would apply to amounts payable hereunder to such Lender at the time such
Lender becomes a party to such Loan to the Borrower (or designates a new Lending
Office) or is attributable to such Lender’s failure to comply with Section
2.17(e) with respect to such Loan except to the extent that such Lender (or its
assignor, if any) was
 

 
10

--------------------------------------------------------------------------------

Table of Contents

entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Loan Party with respect to any withholding tax
pursuant to Section 2.17(a) or Section 2.17(c).
 
“Existing Credit Agreement” shall have the meaning assigned to such term in the
fourth recital hereto.
 
“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.
 
“FCC Licenses” shall mean all authorizations, licenses and permits, including
experimental authorizations, issued by the FCC or any governmental authority
substituted therefor to the Borrower or any of its Subsidiaries, under which the
Borrower or any of its Subsidiaries is authorized to launch and operate any of
its Satellites or to operate any of its Earth Stations (other than
authorizations, orders, licenses or permits that are no longer in effect).
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Reference Lender from three Federal funds brokers
of recognized standing selected by it.
 
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
 
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
 
“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the third recital hereto.
 
“First Restatement Effective Date” shall have the meaning assigned to such term
in the third recital hereto.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Licenses” shall mean all authorizations, orders, licenses, permits,
approvals, consents, and rights issued to the Borrower or any of its
Subsidiaries by any foreign Governmental Authority pursuant to any statute,
rule, regulation or policy regarding the operation of channels of radio
communications and/or the provisions of communications or telecommunications
services (other than authorizations, orders, licenses or permits that are no
longer in effect).
 
“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a first-tier Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Credit Agreement Obligations of the Borrower.
 

 
11

--------------------------------------------------------------------------------

Table of Contents
 
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP to a Foreign Subsidiary (and not as a consolidated Subsidiary of the
Borrower) shall mean generally accepted accounting principles in effect from
time to time in the jurisdiction of organization of such Foreign Subsidiary.
 
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
 
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
 
“HNS” shall have the meaning assigned to such term in the first recital hereto.
 
“Included Accounts” shall mean all Accounts due to a Loan Party other than (a)
Accounts due to a Loan Party in respect of which the obligor is one of the
Parents or a Subsidiary of one of the Parents, (b) Accounts due to a Loan Party
which are not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent or on which there is any other Lien in favor of any
other person (other than Permitted Liens arising by operation of law), provided
that the amount of any Accounts excluded from the definition of “Included
Accounts” pursuant to this clause (b) as a result of the Equipment Financing
Agreements shall be deemed to be $5,000,000 (or such other amount that is
determined by the Administrative Agent, in its reasonable judgment and acting in
good faith, as appropriate to reflect the amount of any Accounts so excluded
from the definition of “Included Accounts” as a result of the Equipment
Financing Agreements, with prompt written notice thereof to be given to the
Borrower), and (c) Accounts due to a Loan Party that are characterized or
otherwise presented on the consolidated balance sheet of the Borrower as
doubtful.
 
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
 
“Information Memorandum” shall mean the Confidential Information Memoranda dated
April 2005.
 
“In-Orbit Insurance” shall mean, with respect to any Satellite (or, if the
entire Satellite is not owned by the Borrower or any Subsidiary, as the case may
be, the portion of the Satellite it owns or for which it has risk of loss),
insurance or other contractual arrangement providing for coverage against the
risk of loss of or damage to such Satellite (or portion, as applicable)
attaching upon the expiration of the launch insurance therefor (or, if launch
insurance is not procured, upon the initial completion of in-orbit testing) and
attaching, during the commercial in-orbit service of such Satellite (or portion,
as applicable), upon the expiration of the immediately preceding corresponding
policy or other contractual arrangement, as the case may be, subject to the
terms and conditions set forth in this Agreement.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a
 

 
12

--------------------------------------------------------------------------------

Table of Contents

Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing
and, in addition, the date of any refinancing or conversion of such Borrowing
with or to a Borrowing of a different Type, (b) with respect to any ABR Loan,
the last day of each calendar quarter and (c) with respect to any Swingline
Loan, the day that such Swingline Loan is required to be repaid pursuant to
Section 2.09(a).
 
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with Section
2.09, 2.10 or 2.11; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
 
“Issuers” shall have the meaning assigned to such term in the fourth recital
hereto.
 
“Issuing Bank” shall mean JP Morgan Chase Bank, N.A. and each other Issuing Bank
designated pursuant to Section 2.05(k), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i).  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).
 
“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Law” shall mean any treaty, intergovernmental arrangement, multinational,
national, federal, state, provincial or local law, statute, ordinance, rule,
regulation, judgment, order, injunction, decree, determination or arbitration
award, of any Governmental Authority.
 
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Participation Fee” shall have the meaning assigned such term in Section
2.12(b).
 
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.
 
“Lender Default” shall mean (a) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), or (b) a Lender having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.
 

 
13

--------------------------------------------------------------------------------

Table of Contents
 
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
 
“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.05.
 
“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.05(c).
 
 “Letter of Credit Sublimit” means an amount equal to $40,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Commitments.
 
 “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Reuters screen page, such page currently being LIBOR01 page), for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the average (rounded upward, if necessary,
to the next 1/100 of 1%) of the respective interest rates per annum at which
deposits in the currency of such Borrowing are offered for such Interest Period
to major banks in the London interbank market by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.
 
“License Subsidiary” shall mean one or more Wholly Owned Subsidiaries of the
Borrower (i) that holds, was formed for the purpose of holding or is designated
to hold FCC Licenses and (ii) all of the shares of Capital Stock and other
ownership interests of which are held directly by the Borrower or a Subsidiary
Loan Party.
 
“Loan Document Obligations” shall have the meaning assigned to such term in the
Security Documents and shall also include the Cash Management Arrangement
Obligations.
 
 
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Amendment
Agreement, the Security Documents, and any promissory note issued under Section
2.09(e).
 
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean the Revolving Facility Loans and the Swingline Loans.
 
“Local Time” shall mean New York City time.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that has had or could reasonably be expected to have a material
adverse effect on (a) the Transactions, (b) the business, property, operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole, or (c) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
 
“Material Foreign Subsidiary” shall mean a Foreign Subsidiary that is a Material
Subsidiary.
 

 
14

--------------------------------------------------------------------------------

Table of Contents

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $25.0 million.
 
“Material Subsidiary” shall have the meaning assigned to such term in Section
7.02.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
 
“Mortgaged Properties” shall mean the owned real properties of the Loan Parties
set forth on Schedule 1.01(b) and each additional real property encumbered by a
Mortgage pursuant to Section 5.10.
 
“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt,
assignments of leases and rents, and other security documents delivered pursuant
to Section 5.10 and clause (h) of the definition of Collateral and Guarantee
Requirement, as amended, supplemented or otherwise modified from time to time,
with respect to Mortgaged Properties, each substantially in the form of Exhibit
D, with such changes as consented to by the Administrative Agent as evidenced by
its execution of any Mortgage containing any such change.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
 
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).
 
“Note” shall have the meaning assigned to such term in Section 2.09(e).
 
“Original Credit Agreement” shall have the meaning assigned to such term in the
second recital hereto.
 
“Original Lenders” shall mean JPMorgan Chase Bank, N.A. and Bear Stearns
Corporate Lending Inc., each in its capacity as a lender under the Original
Credit Agreement.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.
 
“Parents” shall have the meaning assigned to such term in the first recital
hereto.
 
“Parent Pledge Agreement” shall mean the Parent Pledge Agreement, dated as of
the Closing Date, as amended, supplemented or otherwise modified from time to
time, in the form of Exhibit H, made by the Parents in favor of the
Administrative Agent, for the ratable benefit of the Lenders.
 
“Participant” shall have the meaning assigned to such term in Section 9.04(c).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 

 
15

--------------------------------------------------------------------------------

Table of Contents

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Administrative Agent.
 
“Permitted Holders” shall mean each of DirecTV, Apollo and Sky Terra and their
Affiliates.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which the Borrower, any Subsidiary or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning assigned to such term in Section 9.17(b).
 
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
 
“Pricing Grid” shall mean the table set forth below:
 
 
Debt to Adjusted
EBITDA Ratio
Applicable Margin
for
Eurocurrency Loans
Applicable Margin
for
ABR Loans
 Applicable Margin
for
Commitment Fee
Greater than or equal to 3.00:1:00
3.00%
2.00%
0.625%
Less than 3.00:1.00
2.50%
1.50%
0.50%

 
For purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Debt to Adjusted EBITDA Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.04(a) or
(b), commencing with the delivery of such financial statements for the first
fiscal quarter of the Borrower ending after the Third Restatement Effective
Date, and shall remain in effect until the next change to be effected pursuant
to this paragraph.  If any financial statements referred to above are not
delivered within the time period specified in Section 5.04(a) or (b), then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply.  Notwithstanding the foregoing or anything else in
this Agreement to the contrary, in the event that any financial statement
delivered pursuant to Section  5.04(a) or (b) is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected financial statement
for such Applicable Period, (ii) the Applicable Margin shall be determined as if
the highest rate set forth in each column of the Pricing Grid applied for such
Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section
2.18.   The foregoing shall not limit the rights of the Administrative Agent and
Lenders with respect to Section 2.13(c) and Section 7.01.
 
“Pro Forma Receivables Coverage Ratio” shall mean, with respect to the Borrower
on the date of any Credit Event, the Receivables Coverage Ratio after giving pro
forma effect to all such Credit Events on such date.
 

 
16

--------------------------------------------------------------------------------

Table of Contents

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower or any of the Subsidiaries prior to the Third Restatement Effective
Date.
 
“Qualified Counterparty” shall mean, with respect to any Specified Cash
Management Arrangement Agreement, any counterparty thereto that, at the time
such Specified Cash Management Arrangement Agreement was entered into, was a
Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent.
 
“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, which generates cash proceeds to the Borrower of at
least $100.0 million.
 
“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
 
“Receivables Coverage Ratio” shall mean, with respect to the Borrower on the
last day of any fiscal quarter of the Borrower, the ratio of (a) the aggregate
amount of all Included Accounts on such date to (b) the aggregate Revolving
Facility Credit Exposure on such date, as reported to the Administrative Agent
pursuant to Section 5.04.
 
“Reference Lender” shall mean JP Morgan Chase Bank, N.A..
 
“Register” shall have the meaning assigned to such term in Section 9.04(b).
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
 
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 66.67% of the sum of (w) all Loans (other
 

 
17

--------------------------------------------------------------------------------

Table of Contents

than Swingline Loans) outstanding, (x) Revolving L/C Exposures, (y) Swingline
Exposures, and (z) the total Available Unused Commitments at such time.  The
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
 
“Revaluation Date” means each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), and (iii) each
date of any payment by the Issuing Bank under any Letter of Credit denominated
in an Alternative Currency.
 
“Revolving Facility” or “Facility” shall mean the Commitments and the extensions
of credit made hereunder by the Lenders.
 
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.
 
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04.  The initial amount of each Revolving Facility Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Revolving Facility Lender shall have assumed
its Revolving Facility Commitment, as applicable.  The aggregate amount of the
Revolving Facility Commitments is $50.0 million.
 
“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.
 
“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.
 
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01.
 
“Revolving Facility Maturity Date” shall mean March 16, 2014; provided that if
(i) each of the Term Loan Maturity Date and the Senior Note Due Date, on or
prior to the date that is 91 days prior to March 16, 2014, is not extended to a
date that is at least 91 days after March 16, 2014 or (ii) each of the
obligations under the Term Loan Credit Agreement and the Senior Notes, on or
prior to the date that is 91 days prior to March 16, 2014, is not (x) repaid in
full or (y) refinanced in full with new loans
 

 
18

--------------------------------------------------------------------------------

Table of Contents

and/or debt securities that have maturity date(s) at least 91 days after March
16, 2014, then the “Revolving Facility Maturity Date” shall be the date that is
91 days prior to March 16, 2014.
 
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.
 
“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Facility
Lender at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time.  It is understood and agreed that in the
event that Letters of Credit are cash collateralized in accordance with the
provisions of Section 2.10(b), the Revolving L/C Exposure for purposes of such
Section shall be deemed to be reduced by the amount of such cash collateral.
 
“Second Restatement Effective Date” shall have the meaning assigned to such term
in the fourth recital hereto.
 
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
 
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements, the Parent Pledge Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.10.
 
“Sellers” shall have the meaning assigned to such term in the first recital
hereto.
 
“Senior Note Due Date” shall mean the date on which the Senior Notes are due
under the terms of the Senior Note Indenture as of the Third Restatement
Effective Date.
 
“Senior Note Indenture” shall mean the Indenture dated as of April 13, 2006,
made by the Issuers, in favor of the Trustee thereunder, pursuant to which the
Senior Notes were issued, as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 6.01.
 
“Senior Notes” shall mean the $450,000,000 in aggregate principal amount of
unsecured senior notes due 2014 issued by the Issuers pursuant to the Senior
Note Indenture.
 
“SkyTerra” shall have the meaning assigned to such term in the first recital
hereto.
 
“SPACEWAY” shall have the meaning assigned to such term in the first recital
hereto.
 
“Specified Cash Management Arrangement” means any arrangement for cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Borrower or any of its Subsidiaries arising out of any cash
management, clearing house, wire transfer, depository, treasury or
 

 
19

--------------------------------------------------------------------------------

Table of Contents

investment services) provided to the Borrower or any of its Subsidiaries by a
Qualified Counterparty that has been designated by the Borrower (with the
consent of the Administrative Agent, which shall not unreasonably be withheld)
as a Specified Cash Management Arrangement.  The designation of any such
arrangement as a Specified Cash Management Arrangement shall not create in favor
of the Qualified Counterparty that is a party thereto any rights in connection
with the management, enforcement or release of any Collateral.
 
“Specified Cash Management Arrangement Agreement” means any agreement or
document made, delivered or given in connection with any Specified Cash
Management Arrangement.
 
“Specified Swap Agreement” shall mean each Swap Agreement entered into by the
Borrower and the Swap Provider.  The obligations under the Specified Swap
Agreement shall constitute “Obligations” for purposes of any Security Document.
 
“Spot Rate” for a currency means the rate determined by the Issuing Bank, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Issuing Bank may obtain such
spot rate from another financial institution designated by the Issuing Bank if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that the Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
 
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
 
“Subsidiary Loan Party” shall mean (a) each Wholly Owned Subsidiary of the
Borrower that is at any time a Material Subsidiary and not (i) a Foreign
Subsidiary, (ii) a License Subsidiary or (iii) an Unrestricted Subsidiary and
(b) each Domestic Subsidiary of the Borrower that is not an Unrestricted
Subsidiary.
 
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” shall mean all obligations owing to the applicable
Swap Provider pursuant to the terms of any Specified Swap Agreement.
 
“Swap Provider” shall mean, with respect to the Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into, was a Lender, an Affiliate of Lender, an Agent or an Affiliate of Agent;
provided that, in the event a counterparty to a
 

 
20

--------------------------------------------------------------------------------

Table of Contents

Specified Swap Agreement at the time such Specified Swap Agreement was entered
into was a Swap Provider, such counterparty shall constitute a Swap Provider
hereunder and under the Loan Documents.
 
 “Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
 
“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.
 
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.04. The aggregate amount of the Swingline Commitments is $10.0 million.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as a
lender of Swingline Loans.
 
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
 
“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.
 
“Term Loan Credit Agreement” shall mean the Credit Agreement dated as of
February 23, 2007, among the Borrower, HNS Finance Corp., a Delaware
corporation, the lenders party thereto from time to time, Bear Stearns Corporate
Lending Inc., as administrative agent, Bear, Stearns & Co. Inc., as syndication
agent and Bear, Stearns & Co. Inc. as lead arranger and bookrunning manager, as
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Term Loan Maturity Date” shall have the meaning assigned to the term “Maturity
Date” in the Term Loan Credit Agreement as of the Third Restatement Effective
Date.
 
“Third Restatement Effective Date” shall mean the date on which the conditions
precedent set forth in Section 4 shall have been satisfied, which date is March
16, 2010.
 
“Total Assets” shall mean, with respect to any Person, the total consolidated
assets of such Person and its Subsidiaries, as shown on the most recent balance
sheet.
 
“Transaction Agreement” shall have the meaning given such term in the recitals
hereto.
 
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition and
the execution and delivery of the Transaction Agreement; (b) the execution and
delivery of the Loan Documents on the
 

 
21

--------------------------------------------------------------------------------

Table of Contents

Closing Date and the initial borrowings thereunder; (c) the Contribution
Financing; and (e) the payment of all fees and expenses paid on or prior to the
Closing Date and owing in connection with the foregoing.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
 
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(e).
 
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Terms GenerallyThe definitions set forth or referred to in Section
1.01 shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
SECTION 1.03 Effectuation of TransfersEach of the representations and warranties
of the Borrower contained in this Agreement (and all corresponding definitions)
are made after giving effect to the Transactions (or such portion thereof as
shall have been consummated as of the date of the applicable representation or
warranty), unless the context otherwise requires.
 

 
22

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 1.04 Exchange Rates; Currency Equivalents.  (a)  The Administrative
Agent or the Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Letters of Credit denominated in Alternative Currencies.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Bank, as applicable.
 
(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Bank, as the case may be.
 
SECTION 1.05 Additional Alternative Currencies. (a)  The Borrower may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  Such
request shall be subject to the approval of the Administrative Agent and the
Issuing Bank.
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Letter
of Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the Issuing Bank, in their sole discretion) and the
Administrative Agent shall promptly notify the Issuing Bank thereof.  The
Issuing Bank shall notify the Administrative Agent, not later than 11:00 a.m.,
ten Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of the issuance of Letters of Credit in such requested
currency.
 
(c)           Any failure by the Issuing Bank to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by the Issuing Bank to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the Issuing Bank consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower.
 
ARTICLE II. 
 
The Credits
 
SECTION 2.01 Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Facility Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Facility Credit Exposure
exceeding such Lender’s Revolving Facility Commitment or (ii) the Revolving
Facility Credit Exposure exceeding the total Revolving Facility
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans.
 


 
23

--------------------------------------------------------------------------------

Table of Contents

(b)           [Reserved]
 
SECTION 2.02 Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans under the Revolving Facility and of the same Type
made by the Lenders ratably in accordance with their respective Commitments
under the Revolving Facility (or, in the case of Swingline Loans, in accordance
with their respective Swingline Commitments); provided, however, that Revolving
Facility Loans shall be made by the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder. The failure of any Lender to make or assume any Loan
required to be made or assumed by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)           Subject to Section 2.14, each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith.  Each Swingline Borrowing shall be
an ABR Borrowing. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.
 
(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Each Swingline
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum (or the amount equal to the
entire unused balance of the Revolving Facility Commitments). Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of 8 Eurocurrency Borrowings outstanding under
the Revolving Facility.
 
(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Facility Maturity Date.
 
SECTION 2.03 Requests for Borrowings.  To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 

 
24

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)          whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;
 
(iv)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by clause
(a) of the definition of the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed.
 
If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04 Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the Revolving Facility Credit Exposure exceeding
the total Revolving Facility Commitments; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lenders of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than 11:00
a.m., Local Time, on the day of a proposed Swingline Borrowing. Each such notice
and Swingline Borrowing Request shall be irrevocable and shall specify (i) the
requested date (which shall be a Business Day) and (ii) the amount of the
requested Swingline Borrowing. The applicable Swingline Lender shall consult
with the Administrative Agent as to whether the making of the Swingline Loan is
in accordance with the terms of this Agreement prior to such Swingline Lender
funding such Swingline Loan. Each Swingline Lender shall make each Swingline
Loan to be made by it hereunder in accordance with Section 2.02(a) on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the Borrower (or, in the case of a Swingline
Borrowing made to finance the reimbursement of an L/C Disbursement as provided
in Section 2.05(e), by remittance to the applicable Issuing Bank).
 
(c)           A Swingline Lender may by written notice given to the
Administrative Agent (and to the other Swingline Lenders) not later than 10:00
a.m., Local Time, on any Business Day require the Revolving Facility Lenders to
acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans made by it. Such notice shall specify the aggregate
amount of such Swingline Loans in which the Revolving Facility Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Lender, specifying in such notice such
Revolving Facility Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Swingline Lender, such Revolving
Facility Lender’s Revolving Facility Percentage of such Swingline Loan or
Loans.  Each
 

 
25

--------------------------------------------------------------------------------

Table of Contents

Revolving Facility Lender acknowledges and agrees that its respective obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender.  Any amounts
received by a Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
 
SECTION 2.05 Letters of Credit(a)  General.   In addition, subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
standby Letters of Credit for its own account in a form reasonably acceptable to
the applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Revolving Facility Maturity Date.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension: Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment or
extension (other than an automatic extension in accordance with paragraph (c) of
this Section)) of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (two Business Days in
advance of the requested date of issuance, amendment or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to issue, amend or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended or extended only if (and upon issuance, amendment or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension (i)
the Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit and
(ii) the Revolving Facility Credit Exposure shall not exceed the total Revolving
Facility Commitments.
 

 
26

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any automatic
extension thereof, one year after such extension) and (ii) the date that is five
Business Days prior to the Revolving Facility Maturity Date (the “Letter of
Credit Expiration Date”); provided that any Letter of Credit with a one-year (or
shorter) tenor may provide for the automatic extension thereof for additional
one-year (or shorter) periods (which, in no event, shall extend beyond the date
referred to in clause (ii) of this paragraph (c)).
 
(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Facility Lenders, such Issuing Bank hereby grants to each Revolving Facility
Lender, and each Revolving Facility Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender’s Revolving Facility Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement and in the applicable currency by paying to the Administrative
Agent an amount equal to such L/C Disbursement not later than 2:00 P.M., Local
Time, on (i) the Business Day that the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement, if such notice is received on such
day prior to 10:00 A.M., Local Time, or (ii) if clause (i) does not apply, the
Business Day immediately following the date the Borrower receives such notice,
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Borrowing, as
applicable, in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Borrowing. In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the Issuing Bank in such Alternative Currency, unless (A) the Issuing
Bank (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Issuing Bank in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Bank shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  If the
Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other Revolving Facility Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”) and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent its Revolving Facility Percentage
of the payment then due from the Borrower in the same manner as
 

 
27

--------------------------------------------------------------------------------

Table of Contents

provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Facility Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
 
(f)           Obligations Absolute. The obligation of the Borrower to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a final and binding decision of a court of competent jurisdiction to have
been caused by (i) such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or (ii) such Issuing Bank’s refusal to issue a Letter of
Credit in accordance with the terms of this Agreement. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination and each refusal to issue a Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
 
(g)           Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
 

 
28

--------------------------------------------------------------------------------

Table of Contents

(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such L/C Disbursement.
 
(h)           Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.
 
(i)           Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
 
(j)           Cash Collateralization.
 
  (i)           Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any Revolving L/C Exposure for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the Revolving L/C Exposure as of such date.  In addition, if the
Administrative Agent notifies the Borrower at any time that the L/C Exposure at
such time exceeds 105% of the Letter of Credit Sublimit, then, within two
Business Days after receipt of such notice, Borrower shall Cash Collateralize
the Revolving L/C Exposure in an amount equal to the amount by which the
Revolving L/C Exposure exceeds the Letter of Credit Sublimit.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations.
 
  (ii)           If any Event of Default shall occur and be continuing, (i) in
the case of an Event of Default described in Section 7.01(h) or (i), on the
Business Day or (ii) in the case of any other Event of Default, on the third
Business Day, in each case, following the date on which the Borrower receives
notice from the Administrative Agent (or, if the maturity of the Loans has been
accelerated, Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall
 

 
29

--------------------------------------------------------------------------------

Table of Contents

Cash Collateralize the Revolving L/C Exposure as of such date; provided that
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Section 7.01, the obligation to Cash
Collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind.
 
(iii)           For purposes of this Section and Section 7.01(h) or (i), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, as collateral for
the total Revolving L/C Exposure, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank (which documents are hereby consented to by the Lenders) plus
any accrued and unpaid interest (derivatives of such term have corresponding
meanings).  Each such deposit pursuant to this paragraph (j) shall be held by
the Administrative Agent, in blocked deposit accounts at the Issuing Bank, as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement and the Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Bank and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
Borrower, in each case, in Permitted Investments and at the risk and expense of
the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
(k)           Additional Issuing Banks. From time to time, the Borrower may by
notice to the Administrative Agent designate another Lender (in addition to JP
Morgan Chase Bank, N.A.) that agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes.
 
(l)           Reporting. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall (i) provide to the Administrative Agent copies of any
notice received from the Borrower pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) one day prior to each Business Day on which such
Issuing Bank expects to issue, amend or extend any Letter of Credit, the date of
such issuance, amendment or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended or extended by it and outstanding after
giving effect to such issuance, amendment or extension occurred (and whether the
 

 
30

--------------------------------------------------------------------------------

Table of Contents

amount thereof changed), and the Issuing Bank shall be permitted to issue, amend
or extend such Letter of Credit if the Administrative Agent shall not have
advised the Issuing Bank that such issuance, amendment extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent.
 
SECTION 2.06 Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City; provided that ABR Revolving Loans and Swingline Borrowings made to finance
the reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  If the Borrower pays such amount to the
Administrative Agent, then such amount shall constitute a reduction of such
Borrowing.
 
SECTION 2.07 Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
 

 
31

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
   (i)           the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
   (ii)           the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
 
   (iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
   (iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.”
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.08 Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Revolving Facility Commitments (including, for the avoidance of
doubt, with respect to any Swingline Lender, its Swingline Commitments) shall
terminate on the Revolving Facility Maturity Date.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments under the Revolving Facility; provided that (i) each
reduction of the Commitments under the Revolving Facility shall be in an amount
that is an integral multiple of $1.0 million and not less than $5.0 million (or,
if less, the remaining amount of the Revolving Facility Commitments) and (ii)
the Borrower shall not terminate or reduce the Revolving Facility Commitments
if, after giving effect to any concurrent prepayment of the Revolving Facility
Loans in accordance with Section 2.11, the Revolving Facility Credit Exposure
would exceed the total Revolving Facility Commitments.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business
 

 
32

--------------------------------------------------------------------------------

Table of Contents

Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under the Revolving Facility shall be made ratably among the
Lenders in accordance with their respective Commitments under the Revolving
Facility.
 
SECTION 2.09 Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrower on the Revolving Facility Maturity Date
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Facility Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Facility Borrowing is made by
the Borrower, the Borrower shall repay all Swingline Loans then outstanding.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, and the Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.10  Repayment of Revolving Facility Loans.  (a)  To the extent not
previously paid, outstanding Revolving Facility Loans shall be due and payable
on the Revolving Facility Maturity Date.
 

 
33

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Unless the Required Lenders shall otherwise agree, in the event
that on the last day of any fiscal quarter of the Borrower the Receivables
Coverage Ratio shall be less than 1.75 to 1.00, the Borrower shall, no later
than the seventh Business Day following the date of delivery of the certificate
contemplated by Section 5.04(c)(ii) with respect to such fiscal quarter, repay
the Revolving Facility Loans (including any Swingline Loans) and/or reduce the
Revolving L/C Exposure in an aggregate amount equal to the reduction in the
Revolving Facility Credit Exposure that is required for the Receivables Coverage
Ratio to be 1.75 to 1.00 or greater (after giving effect to such reduction in
the Revolving Facility Credit Exposure) by taking the following actions:  first,
prepayment of any Swingline Loans, second, prepayment of any other Revolving
Facility Loans and, third, depositing cash in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, to be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.
 
(c)           To the extent that any net cash proceeds are received by the
Borrower or its Restricted Subsidiaries with respect to the COFACE Collateral,
any such net cash proceeds remaining after prepaying amounts outstanding under
the COFACE Loan, shall be applied, within three Business Days of the date on
which the Borrower first receives any portion of such net cash proceeds, to
repay the Revolving Facility Loans (including any Swingline Loans) and/or reduce
the Revolving L/C Exposure by taking the following actions: first, prepayment of
any Swingline Loans, second, prepayment of any other Revolving Facility Loans
and, third, in accordance with the procedures set forth in Section 2.05(j)(iii),
depositing cash in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, to be held by the
Administrative Agent as collateral for the payment and performance of the Loan
Document Obligations of the Borrower under this Agreement.  For the avoidance of
doubt, any such prepayment or deposit pursuant to this Section 2.10(c) shall not
result in a reduction of the Commitments.
 
(d)           Prior to any repayment of any Borrowing under the Revolving
Facility hereunder, the Borrower shall select the Borrowing or Borrowings under
the Revolving Facility to be prepaid or repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 2:00 P.M., Local Time, (i) in the case of an ABR Borrowing, one
Business Day before the scheduled date of such repayment and (ii) in the case of
a Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment.  Each repayment of a Borrowing shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Revolving Facility Lenders
at the time of such repayment). Notwithstanding anything to the contrary in the
immediately preceding sentence, prior to any repayment of a Swingline Borrowing
hereunder, the Borrower shall select the Borrowing or Borrowings to be repaid
and shall notify the Administrative Agent by telephone (confirmed by telecopy)
of such selection not later than 1:00 p.m., Local Time, on the scheduled date of
such repayment. Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.
 
SECTION 2.11 Prepayment of Loans.  (a)  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(b).
 
Any reduction of the Revolving Facility Commitment shall be accompanied by
prepayment of the Revolving Facility Loans and/or Swingline Loans to the extent,
if any, that the Revolving Facility Credit Exposure exceeds the amount of the
total Revolving Facility Commitments as so reduced, provided that if the
aggregate principal amount of Revolving Facility Loans and Swingline
 

 
34

--------------------------------------------------------------------------------

Table of Contents

Loans then outstanding is less than the amount of such excess (because Revolving
L/C Exposure constitute a portion thereof), the Borrower shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent.
 
SECTION 2.12 Fees.  (a)  The Borrower agrees to pay to each Lender (other than
any Defaulting Lender), through the Administrative Agent, three Business Days
after the last day of March, June, September and December in each year, and
three Business Days after the date on which the Revolving Facility Commitments
of all the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at a rate equal to the Applicable Margin. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. For the purpose of calculating any Lender’s Commitment Fee,
the outstanding Swingline Loans during the period for which such Lender’s
Commitment Fee is calculated shall be deemed to be zero. The Commitment Fee due
to each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.
 
(b)           The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, three Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date or the date on which the Revolving
Facility Commitments shall be terminated) at the rate per annum equal to the
Applicable Margin for Eurocurrency Borrowings effective for each day in such
period and (ii) to each Issuing Bank, for its own account, (x) three Business
Days after the last day of March, June, September and December of each year, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to 1/4 of 1% per annum of the daily maximum amount of such Letter of Credit or
as otherwise agreed with the Issuing Bank), plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
 
(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of the Administrative Agent, the fees set forth in the
Administrative Agent Fee Letter dated as of the Third Restatement Effective
Date, at the times specified therein (the “Administrative Agent Fees”) and (ii)
any applicable Lender, for the account of such Lender, the fees in the amounts
and at the times from time to time agreed to in writing by the Borrower and any
such Lender.
 
(d)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks and any fees under clause (c)(ii) above shall be paid
directly to the applicable Lender. Once paid, none of the Fees shall be
refundable under any circumstances.
 

 
35

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.13 Interest.  (a)  The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.
 
(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall at the option of the Administrative Agent bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section; provided that this paragraph (c) shall not apply
to any Event of Default that has been waived by the Lenders pursuant to Section
9.08.
 
(d)           Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan and (ii) upon termination of the
Revolving Facility Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR, Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
(c)           then the Administrative Agent shall give notice thereof to the
Borrowers and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing denominated in
such currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.
 

 
36

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.15 Increased Costs.  (a)  If any Change in Law shall:
 
    (i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or
 
   (ii)     impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
 
(b)           If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)           Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto
 

 
37

--------------------------------------------------------------------------------

Table of Contents

(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event incurred by such
Lender. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be the amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
SECTION 2.17 Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or any Issuing Bank, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)           In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Each Loan Party shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as applicable, on or
with respect to any payment by or on account of any obligation of such Loan
Party hereunder (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction
 

 
38

--------------------------------------------------------------------------------

Table of Contents

is a party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), to the extent such Lender is
legally entitled to do so, at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as may reasonably be requested by the Borrower to permit such payments to be
made without such withholding tax or at a reduced rate; provided that no Lender
shall have any obligation under this paragraph (e) with respect to any
withholding Tax imposed by any jurisdiction other than the United States if in
the reasonable judgment of such Lender such compliance would subject such Lender
to any material unreimbursed cost or expense or would otherwise be
disadvantageous to such Lender in any material respect.
 
(f)           If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or Lender in good
faith and in its sole discretion, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Loan Party, upon the request of the Administrative Agent or
such Lender, agrees to repay as soon as reasonably practicable the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other person.
 
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Unless otherwise specified, each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of L/C Disbursements, or of amounts payable under Section
2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made
directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i)
 

 
39

--------------------------------------------------------------------------------

Table of Contents

first, towards payment of interest and fees then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed L/C Disbursements then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Disbursements then due to
such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Facility Loans or participations in L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.19 Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then
 

 
40

--------------------------------------------------------------------------------

Table of Contents

such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.
 
(c)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Credit Agreement
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04.  In connection
with any such replacement, if the replaced Lender does not execute and deliver
to the Administrative Agent a duly completed Assignment and Acceptance
reflecting such replacement within five Business Days of the date on which the
replacement Lender executes and delivers such Assignment and Acceptance to the
replaced Lender, then such replaced Lender shall be deemed to have executed and
delivered such Assignment and Acceptance for all purposes of this Agreement and
the other Loan Documents.
 
SECTION 2.20 Illegality.  If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the
 

 
41

--------------------------------------------------------------------------------

Table of Contents

Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
ARTICLE III.
 
Representations and Warranties
 
The Borrower represents and warrants to each of the Lenders that:
 
SECTION 3.01 Organization; Powers.  The Borrower and each of its Subsidiaries
(a) is a limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
 
SECTION 3.02 Authorization.  The execution, delivery and performance by the
Borrower, and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the transactions
forming a part of the Transactions (a) have been duly authorized by all
corporate, stockholder, or limited liability company action required to be
obtained by the Borrower and such Subsidiary Loan Parties and (b) will not (i)
violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any such Subsidiary Loan Parties, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which the Borrower or any such
Subsidiary Loan Parties is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 3.02, could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or (iii)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any such
Subsidiary Loan Parties, other than the Liens created by the Loan Documents and
Permitted Liens.
 
SECTION 3.03 Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
 

 
42

--------------------------------------------------------------------------------

Table of Contents

fair dealing and (iv) except to the extent set forth in Foreign Pledge
Agreements, any foreign laws, rules and regulations as they relate to pledges of
Equity Interests in Foreign Subsidiaries.
 
SECTION 3.04 Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such consents, approvals,
registrations and filings with or by the FCC or any Governmental Authority
outside of the United States as may be required in connection with the
Transactions, which have been obtained or waived in accordance with the
Transaction Agreement  and with the consent of the Administrative Agent (such
consent not to be unreasonably withheld), (f) such consents, approvals,
registrations and filings with or by the FCC or any Governmental Authority
outside of the United States as may be required in connection with the exercise
of rights under the Security Documents, (g) such consents, approvals,
registrations and filings with or by the FCC or any Governmental Authority
outside of the United States as may be required in the ordinary course of
business of the Borrower and its Subsidiaries in connection with the use of
proceeds of the Loans hereunder, (h) such licenses, approvals, authorizations
and consents as may be required by the U.S. Department of State pursuant to the
International Traffic in Arms Regulations, the U.S. Department of Commerce
pursuant to the Export Administration Regulations, the Committee on Foreign
Investment in the United States pursuant to the Exon Florio amendment to the
Defense Production Act and implementing regulations, and the U.S. Department of
Treasury pursuant to the Foreign Asset Control Regulations in connection with
the exercise of rights hereunder and under the Security Documents, (i) such
approvals, authorizations and consents as may be required by the U.S. Department
of Justice, the Federal Bureau of Investigation and the U.S. Department of
Homeland Security regarding potential national security, law enforcement and
public safety issues, (j) such registrations, filings or notices with or to any
Governmental Authority that may be required in connection with the Transactions
that are permitted to be made or given after the Closing Date, which will be
timely made or obtained or the failure to be obtained or made which could not
reasonably be expected to have a Material Adverse Effect and (k) such actions,
consents, approvals, registrations or filings the failure to be obtained or made
which could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.05 Financial Statements.  (a)  The Borrower has heretofore furnished
to the Lenders:
 
(i)         The unaudited proforma consolidated balance sheet and related
statements of operations and cash flows of the Borrower, together with its
consolidated Subsidiaries, as at December 31, 2004 (including the notes thereto)
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender (via inclusion in the Information Memorandum), have been prepared
giving effect (as if such events had occurred on such date) to the Transactions.
The Pro Forma Balance Sheet has been prepared in good faith based on assumptions
believed by the Borrower to have been reasonable as of the date of delivery
thereof (it being understood that such assumptions are based on good faith
estimates of certain items and that the actual amount of such items on the
Closing Date is subject to change), and presents fairly in all material respects
on a proforma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at the Closing Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.
 
(ii)        The audited combined consolidated balance sheets of the Acquired
Business as at each of December 31, 2002, December 31, 2003 and December 31,
2004,
 

 
43

--------------------------------------------------------------------------------

Table of Contents

and the audited combined consolidated statements of operations and cash flows
for the fiscal year then ended, reported on by and accompanied by a report from
Deloitte & Touche, copies of which have heretofore been furnished to each
Lender, present fairly the consolidated financial position of the Acquired
Business as at such date and the consolidated results of operations and cash
flows of the Acquired Business for such period then ended.
 
(b)           None of the Borrower or the Acquired Business has any material
guarantees, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in the preceding clauses (a)(i) and (ii). During the period from
December 31, 2008 to and including the Third Restatement Effective Date there
has been no disposition by any of the Borrower or any of its Subsidiaries or the
Acquired Business of any material part of its business or property.
 
SECTION 3.06 No Material Adverse Change or Material Adverse Effect.  Since
December 31, 2008, there has been no event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
Transactions, (b) the business, property, operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, or (c) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and the Lenders thereunder.
 
SECTION 3.07 Title to Properties; Possession Under Leases.  (a) Each of the
Borrower and its Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Permitted Liens or Liens arising by operation of law.
 
(b)           Each of the Borrower and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be considered to have Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect could not reasonably be expected to
have a Material Adverse Effect. Each of the Borrower and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(c)           Each of the Borrower and its Subsidiaries owns or possesses, or
could obtain ownership or possession of or rights under, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Acquired Business, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(d)           As of the Third Restatement Effective Date, none of the Borrower
and its Subsidiaries has received any notice of any pending or contemplated
condemnation proceeding affecting
 

 
44

--------------------------------------------------------------------------------

Table of Contents

any of the Mortgaged Properties or any sale or disposition thereof in lieu of
condemnation that remains unresolved as of the Third Restatement Effective Date.
 
(e)           None of the Borrower and its Subsidiaries is obligated on the
Third Restatement Effective Date under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any interest therein, except as permitted as a Permitted Lien or by
Section 2.04 of Annex A.
 
SECTION 3.08 Subsidiaries.  (a)   Schedule 3.08(a) sets forth as of the Third
Restatement Effective Date the name and jurisdiction of incorporation, formation
or organization of each Subsidiary of the Borrower and, as to each such
Subsidiary, the percentage of each class of Equity Interests owned by the
Borrower or by any such Subsidiary.
 
(b)           As of the Closing Date, there were no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of the Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of the
Borrower in connection with the Transactions or as set forth on Schedule
3.08(b).
 
(c)           As of the Third Restatement Effective Date, no Subsidiary of the
Borrower guarantees the obligations of the Issuers under the Senior Notes other
than the Subsidiary Loan Parties.
 
SECTION 3.09 Litigation; Compliance with Laws.  (a)  As of the Third Restatement
Effective Date except as set forth on Schedule 3.09, there are no actions, suits
or proceedings at law or in equity or, to the knowledge of the Borrower,
investigations by or on behalf of any Governmental Authority or in arbitration
now pending, or, to the knowledge of the Borrower, threatened in writing against
or affecting the Borrower or any of its Subsidiaries or any business, property
or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) as to which an adverse determination is reasonably probable
and which, if adversely determined, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or materially
adversely affect the Transactions.  On the date of any Borrowing after the Third
Restatement Effective Date, there are no actions, suits or proceedings at law or
in equity or, to the knowledge of the Borrower, investigations by or on behalf
of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Subsidiaries or any business, property or rights of any
such person as to which an adverse determination is reasonably probable and
which, if adversely determined, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(b)           Except as set forth on Schedule 3.09, none of the Borrower, its
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building permit)
or any restriction of record or agreement affecting any Mortgaged Property, or
is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
SECTION 3.10 Federal Reserve Regulations.  (a)  None of the Borrower and the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
 

 
45

--------------------------------------------------------------------------------

Table of Contents
 
(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
 
SECTION 3.11 Investment Company Act.  None of the Borrower and the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
 
SECTION 3.12 Use of Proceeds.  The Borrower will use the proceeds of the
Revolving Facility Loans and may request the issuance of Letters of Credit to
finance the working capital needs and general corporate purposes (including
future satellite related capital expenditures) of the Borrower and its
Subsidiaries.
 
SECTION 3.13 Tax Returns.  Except as set forth on Schedule 3.13:
 
(a)           Each of the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects and
(ii) has timely paid or caused to be timely paid all Taxes shown thereon to be
due and payable by it and all other material Taxes or assessments, except Taxes
or assessments that are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which the Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP;
 
(b)           Each of the Borrower and the Subsidiaries has paid in full or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due
with respect to all periods or portions thereof ending on or before the Third
Restatement Effective Date, which Taxes, if not paid or adequately provided for,
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and
 
(c)           Other than as could not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect: as of the Third
Restatement Effective Date, with respect to each of the Borrower and the
Subsidiaries, (i) there are no claims being asserted in writing with respect to
any Taxes, (ii) no presently effective waivers or extensions of statutes of
limitation with respect to Taxes have been given or requested and (iii) no Tax
returns are being examined by, and no written notification of intention to
examine has been received from, the Internal Revenue Service or any other Taxing
authority.
 

 
46

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 3.14 No Material Misstatements.  (a)  All written information (other
than the Projections, estimates and information of a general economic nature)
(the “Information”) concerning the Borrower, the Subsidiaries, the
Transactions  and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, were true and correct in all material respects,
as of the date such Information was furnished to the Lenders and as of the Third
Restatement Effective Date and did not contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.
 
(b)           Any Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such Projections and estimates were furnished to the Lenders and as
of the Third Restatement Effective Date, and (ii) as of the Third Restatement
Effective Date, have not been modified in any material respect by the Borrower.
 
SECTION 3.15 Employee Benefit Plans.  (a)  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect:  each of the Borrower, the Subsidiaries and the ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans and the regulations and published interpretations
thereunder and any similar applicable non-U.S. law; no Reportable Event has
occurred during the past five years as to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; the present value of all benefit
liabilities under each Plan of the Borrower, its Subsidiaries and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
does not exceed the value of the assets of such Plan, and the present value of
all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, does not exceed the value of the
assets of all such underfunded Plans; no ERISA Event has occurred or is
reasonably expected to occur; and none of the Borrower, its Subsidiaries and the
ERISA Affiliates has received any written notification that any Multiemployer
Plan is in reorganization or has been terminated within the meaning of Title IV
of ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to
be in reorganization or to be terminated.
 
(b)           Each of the Borrower and the Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.16 Environmental Matters.   Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or threatened which allege a violation of or liability under any
Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of
 

 
47

--------------------------------------------------------------------------------

Table of Contents

such permits and with all other applicable Environmental Laws, (iii) there has
been no written environmental audit conducted since January 1, 1990 by the
Borrower or any of its Subsidiaries of any property currently owned or leased by
the Borrower or any of its Subsidiaries which has not been made available to the
Administrative Agent prior to the Third Restatement Effective Date, (iv) no
Hazardous Material is located at any property currently owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws, and no Hazardous Material
has been generated, owned or controlled by the Borrower or any of its
Subsidiaries and transported to or released at any location in a manner that
would reasonably be expected to give rise to any claim against the Borrower or
any of its Subsidiaries under any Environmental Laws, and (v) there are no
acquisition agreements entered into after 1987 in which the Borrower or any of
its Subsidiaries has expressly assumed or undertaken responsibility for any
liability or obligation of any other Person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Third Restatement Effective Date.
 
SECTION 3.17 Security Documents.  (a)  The Collateral Agreement is effective to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof to the extent intended to be created
thereby. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Administrative Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified on Schedule 6 of the Perfection
Certificate in appropriate form are filed in the offices specified on Schedule 7
of the Perfection Certificate, the Administrative Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
(to the extent required thereby) all right, title and interest of the Loan
Parties in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Credit Agreement
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to any other person (except, in the case of Collateral other than Pledged
Collateral, Permitted Liens and Liens having priority by operation of law).
 
(b)           When the Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Administrative Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the domestic Intellectual Property (to the extent contemplated to
be created thereby), in each case prior and superior in right to any other
person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Closing Date) except Permitted Liens and Liens having priority by operation of
law.
 
(c)           Each Foreign Pledge Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof.  In the case of the Pledged Collateral described in a Foreign
Pledge Agreement, when certificates representing such Pledged Collateral are
delivered to the Administrative Agent, the Administrative Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Credit Agreement
Obligations, in each case prior and superior in right to any other person.
 
 
48

--------------------------------------------------------------------------------

Table of Contents
 
(d)           The Mortgages executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to Section
5.10 shall be, effective to create in favor of the Administrative Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable Lien on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of a Person pursuant to Permitted Liens and Liens having
priority by operation of law.
 
(e)           Notwithstanding anything herein (including, without limitation,
this Section 3.17) or in any other Loan Document to the contrary, other than to
the extent set forth in the Foreign Pledge Agreements, neither the Borrower nor
any other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign law.
 
SECTION 3.18 Location of Real Property.  Schedule 3.18 lists completely and
correctly as of the Third Restatement Effective Date all material real property
owned by the Borrower and the Subsidiary Loan Parties and the addresses thereof.
 
SECTION 3.19 Solvency.  (a)  Immediately after giving effect to the Amendment
Agreement and the transactions contemplated thereby and hereby on the Third
Restatement Effective Date, (i) the fair value of the assets of the Borrower
(individually) and its Subsidiaries on a consolidated basis, at a fair
valuation, exceeded the debts and liabilities, direct, subordinated, contingent
or otherwise, of the Borrower (individually) and its Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of the Borrower (individually) and its Subsidiaries on a consolidated
basis was greater than the amount that will be required to pay the probable
liability of the Borrower (individually) and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower (individually) and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Third Restatement
Effective Date.
 
(b)           The Borrower does not intend to, and does not believe that it or
any of its Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.
 
SECTION 3.20 Labor Matters.  Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of its Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; (c) all
payments due from the Borrower or any of its Subsidiaries or for which any claim
may be made against the Borrower or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have
 

 
49

--------------------------------------------------------------------------------

Table of Contents

been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP; and (d) the Borrower and its
Subsidiaries are in compliance with all applicable laws, agreements, policies,
plans and programs relating to employment and employment
practices.  Consummation of the Transactions did not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Subsidiaries
(or any predecessor) is a party or by which the Borrower or any of its
Subsidiaries (or any predecessor) is bound.
 
SECTION 3.21 Insurance.  Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
or the Subsidiaries as of the Closing Date. As of such date, such insurance is
in full force and effect. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and the Subsidiaries is adequate.
 
SECTION 3.22 [Intentionally Omitted].  
 
SECTION 3.23 Communications Licenses, etc.  (a)  The Borrower and its
Subsidiaries have all of the Communications Licenses necessary for the lawful
conduct of their business in substantially the same manner as their business is
currently conducted, except where the failure to have the same would not
reasonably be expected to have a Material Adverse Effect.  Schedule 3.23 sets
forth a list of all material Communications Licenses necessary for the operation
of the business of the Borrower and its Subsidiaries in the manner in which it
is operated as of the Third Restatement Effective Date.  As of the Third
Restatement Effective Date, the Borrower or one of its Subsidiaries is the
holder of the Communications Licenses identified in Schedule 3.23.
 
(a)           Except as would not reasonably be expected to have a Material
Adverse Effect: (i) as of the Third Restatement Effective Date, each
Communications License identified on Schedule 3.23 is validly issued and in full
force and effect; (ii) none of the Borrower or its Subsidiaries is a party to or
has any knowledge of any proceeding before any Governmental Authority to revoke,
suspend, cancel, refuse to renew or modify, or impose a forfeiture or other
sanction with respect to, any of the Communications Licenses identified on
Schedule 3.23; (iii) the Borrower has no reason to believe that any of the
Communications Licenses identified on Schedule 3.23 will not be renewed in the
ordinary course of business; (iv) the Borrower and its Subsidiaries are
operating the facilities authorized under the Communications Licenses set forth
in Schedule 3.23 in accordance with their terms and such operation is in
compliance with the applicable laws and regulations; and (v) no event has
occurred which, after notice or lapse of time or both, reasonably would be
expected to result in revocation, suspension, adverse modification, non-renewal
or termination of, or any order of forfeiture with respect to, any
Communications License set forth on Schedule 3.23.
 
ARTICLE IV.
 
Conditions of Lending
 
The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:
 
SECTION 4.01 All Credit Events.  On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:
 
(a)           The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
 

 
50

--------------------------------------------------------------------------------

Table of Contents

applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by Section
2.05(b).
 
(b)           The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
 
(c)           At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
 
(d)           At the time of and after giving effect to such Credit Event, the
Pro Forma Receivables Coverage Ratio shall not be less than 1.75 to 1.00.
 
Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit) shall be
deemed to constitute a representation and warranty by the Borrower on the date
of such Borrowing, issuance, amendment, extension or renewal as applicable, as
to the matters specified in paragraphs (b) and (c) of this Section 4.01 and, in
the case of a Borrowing made on or after the Second Restatement Effective Date,
the matters specified in paragraph (d) of this Section 4.01.
 
SECTION 4.02 First Credit Event.  On or prior to the Closing Date or the Third
Restatement Effective Date, as applicable:
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of (i) O’Melveny & Myers LLP,
special counsel for the Borrower, on or prior to the Closing Date, (ii) local
and other special U.S. and/or foreign counsel reasonably satisfactory to the
Administrative Agent as specified on Schedule 4.02(b), on or prior to the
Closing Date and (iii) Akin Gump Strauss Hauer & Feld LLP, special counsel for
the Borrower, on or prior to the Third Restatement Effective Date, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to the Loan Documents, the Transactions and
this Agreement as the Administrative Agent shall reasonably request, and the
Borrower hereby instructs its counsel to deliver such opinions.
 
(c)           All legal matters incident to this Agreement, the borrowings and
extensions of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Third Restatement Effective Date.
 
(d)           The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (i), (ii), (iii) and (iv)
below:
 

 
51

--------------------------------------------------------------------------------

Table of Contents
 
(i)           a copy of the certificate or articles of incorporation or limited
liability agreement, including all amendments thereto, of each Loan Party, (A)
in the case of a corporation, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or (B)
in the case of a limited liability company, certified by the Secretary or
Assistant Secretary of each such Loan Party;
 
(ii)           a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Third Restatement Effective Date and
certifying
 
(A)           that attached thereto is a true and complete copy of the by-laws
(or limited liability company agreement or other equivalent governing documents)
of such Loan Party as in effect on the Third Restatement Effective Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below,
 
(B)           that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Third Restatement Effective Date,
 
(C)           that the certificate or articles of incorporation or limited
liability agreement of such Loan Party have not been amended since the date of
the last amendment thereto disclosed pursuant to clause (i) above,
 
(D)           as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party and
 
(E)           as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
 
(iii)           a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and
 
(iv)           such other documents as the Administrative Agent, the Lenders and
any Issuing Bank on the Third Restatement Effective Date may reasonably request
(including without limitation, tax identification numbers and addresses and a
Reaffirmation Agreement, substantially in the form of Exhibit I hereto, executed
and delivered by each Loan Party).
 
(e)           The elements of the Collateral and Guarantee Requirement required
to be satisfied on the Closing Date shall have been satisfied and the
Administrative Agent shall have received a
 

 
52

--------------------------------------------------------------------------------

Table of Contents

completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower, together with all attachments contemplated
thereby, and the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been released.
 
(f)           The elements of the Acquisition contemplated to be consummated on
the Closing Date shall have been consummated simultaneously with or immediately
following the closing under the Original Credit Agreement in accordance with
applicable law in all material respects and the terms and conditions of the
Acquisition as set forth in the Transaction Documents.
 
(g)           [Intentionally Omitted].
 
(h)           The Lenders shall have received the financial statements referred
to in Section 3.05.
 
(i)           On the Third Restatement Effective Date, after giving effect to
the Transactions and the other transactions contemplated hereby, the Borrower
and its Subsidiaries shall have outstanding no Indebtedness other than (i) the
Loans and other extensions of credit under this Agreement and (ii) other
Indebtedness permitted pursuant to Section 2.01 of Annex A.
 
(j)           The Lenders shall have received a solvency certificate
substantially in the form of Exhibit F and signed by, at the Borrower’s option,
the Chief Financial Officer of the Borrower or an independent valuation firm
reasonably satisfactory to the Joint Lead Arrangers confirming the solvency of
the Borrower and its Subsidiaries on a consolidated basis after giving effect to
the Transactions.
 
(k)           All material governmental and third party approvals that were
conditions to closing the Transactions under the Transaction Agreement shall
have been obtained and in full force and effect in accordance with the
Transaction Agreement.
 
(l)           The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Third Restatement Effective Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Third Restatement Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of Latham & Watkins LLP
and U.S. and foreign local counsel) required to be reimbursed or paid by the
Loan Parties hereunder or under any Loan Document.
 
(m)           The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.02 of this Agreement.
 
(n)           The Administrative Agent shall be satisfied that as of the Closing
Date (after giving effect to the Transactions and the financing thereof) the
Borrower had at least $100.0 million in available cash.
 
(o)           The Administrative Agent shall have received a duly executed and
notarized modification to each Mortgage existing on the Third Restatement
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent and, with respect to each such mortgage modification,
endorsements to the title insurance policy insuring the Mortgage being so
modified in form and substance reasonably satisfactory to the Administrative
Agent, together with an opinion from local counsel in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to each such mortgage modification as the Administrative Agent shall
reasonably request.
 

 
53

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE V.
 
Affirmative Covenants
 
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations) and until the commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Restricted Subsidiaries to:
 
SECTION 5.01 Existence; Businesses and Properties.  (a)  With respect to the
Borrower and its Restricted Subsidiaries, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise expressly permitted under Section 2.08 of Annex
A, and except for the liquidation or dissolution of Restricted Subsidiaries if
the assets of such Restricted Subsidiaries to the extent they exceed estimated
liabilities are acquired by the Borrower or a Wholly Owned Subsidiary of the
Borrower in such liquidation or dissolution; provided that Restricted
Subsidiaries that are Loan Parties may not be liquidated into Subsidiaries that
are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries.
 
(b)           Do or cause to be done all things necessary to (i) obtain,
preserve, renew, extend and keep in full force and effect the permits,
franchises, authorizations, patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary to the normal
conduct of its business, unless the failure to do so, in each case, would not
result in a Material Adverse Effect, (ii) comply in all material respects with
all material applicable laws, rules, regulations (including any zoning,
building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted and (iii) at all times maintain and
preserve all material property necessary to the normal conduct of its business
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as expressly permitted by this Agreement).
 
SECTION 5.02   Insurance.  (a)With respect to the Borrower and its Restricted
Subsidiaries, keep its insurable properties (other than Satellites, the
insurance required with regard to which is contained in paragraph (b) below)
insured at all times by financially sound and reputable insurers in such amounts
as shall be customary for similar businesses and maintain such other reasonable
insurance (including, to the extent consistent with past practices,
self-insurance), of such types, to such extent and against such risks, as is
customary with companies in the same or similar businesses and maintain such
other insurance as may be required by law or any other Loan Document.
 
(b)           The Borrower will, and will cause each Restricted Subsidiary to,
obtain, maintain and keep in full force and effect at all times (i) with respect
to each Satellite procured by the Borrower or any Restricted Subsidiary for
which the risk of loss passes to the Borrower or such Restricted Subsidiary at
or before launch, launch insurance with respect to each such Satellite covering
the launch of such Satellite and a period of time thereafter and (ii) at all
times subsequent to the initial completion of in-orbit testing, in each case
with respect to each Satellite it then owns or for which it has risk of loss (or
portion, as applicable), In-Orbit Insurance; provided that the insurance
coverage specified in clauses (i) and (ii) above will only be required to the
extent, if at all, and on such terms (including coverage period,
 

 
54

--------------------------------------------------------------------------------

Table of Contents

exclusions, limitations on coverage, co-insurance, deductibles and coverage
amount) as is determined by the Board of Directors of the Borrower to be in the
best interests of the Borrower as evidenced by a resolution of the Board of
Directors.
 
(c)           With respect to each insurance policy required by Section 5.02(b),
ensure that such insurance policy shall:
 
    (i)         contain no exclusions other than:
 
    (A)           Acceptable Exclusions; and
 
    (B)           such specific exclusions applicable to the performance of the
Satellite (or portion, as applicable) being insured as are reasonably acceptable
to the Board of Directors of the Borrower in order to obtain insurance for a
price that is, and on other terms and conditions that are, commercially
reasonable;
 
    (ii)        provide coverage for all risks of loss of and damage to the
Satellite; and
 
    (iii)       name the Borrower or the applicable Restricted Subsidiary as the
named insured; provided that, with respect to the COFACE Collateral, the lender
or collateral agent with respect to the COFACE Loan may be named as additional
insured or loss payee.
 
(d)           Cause all property and casualty insurance policies with respect to
the Mortgaged Properties to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the Loan Parties under such policies
directly to the Administrative Agent; cause all such policies to provide that
neither the Borrower, the Administrative Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably (in light of a Default or a material development in respect
of the insured Mortgaged Property) require from time to time to protect their
interests; deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Administrative Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed upon
less than 30 days’ prior written notice (or 10 days’ prior written notice in the
case of any failure to pay any premium due thereunder) thereof by the insurer to
the Administrative Agent; deliver to the Administrative Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
of payment of the premium therefor.
 
(e)           If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.
 

 
55

--------------------------------------------------------------------------------

Table of Contents
 
(f)           With respect to each Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in each case in amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Administrative Agent as an additional insured, on forms reasonably satisfactory
to the Administrative Agent; provided, however, that it may maintain a self
insurance retention for up to $1.0 million with respect to such risks.
 
(g)           Notify the Administrative Agent promptly whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 5.02 is taken out by the Borrower
or any of the Restricted Subsidiaries; and promptly deliver to the
Administrative Agent a duplicate original copy of such policy or policies, or an
insurance certificate with respect thereto.
 
(h)           In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:
 
   (i)           none of the Administrative Agent, the Lenders, the Issuing Bank
and their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this Section
5.02, it being understood that (A) the Borrower and the other Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Lenders, any Issuing Bank or their agents or employees. If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
Issuing Bank and their agents and employees; and
 
   (ii)           the designation of any form, type or amount of insurance
coverage by the Administrative Agent under this Section 5.02 shall in no event
be deemed a representation, warranty or advice by the Administrative Agent or
the Lenders that such insurance is adequate for the purposes of the business of
the Borrower and its Subsidiaries or the protection of their properties.
 
SECTION 5.03 Taxes.  Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Borrower or the
affected Restricted Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto.
 
SECTION 5.04 Financial Statements, Reports, etc.  Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):
 

 
56

--------------------------------------------------------------------------------

Table of Contents
 
(a)           within 90 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of Annual Reports on Form 10-K if the Borrower is
required to file such an Annual Report) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and (commencing in fiscal year 2006) setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of Annual Reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein);
 
(b)           within 45 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of Quarterly Reports on Form 10-Q if the Borrower
is required to file such a Quarterly Report) after the end of each of the first
three fiscal quarters of each fiscal year (commencing with the first fiscal
quarter of 2005, which may be delivered within 80 days after the end of such
fiscal quarter), a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and (commencing in fiscal year 2006) setting forth in comparative
form the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that the delivery by the Borrower of
Quarterly Reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
Quarterly Reports include the information specified herein);
 
(c)           concurrently with any delivery of financial statements under (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) commencing with the fiscal quarter of the Borrower ending June 30, 2006,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating the Receivables Coverage Ratio as of the end
of such fiscal quarter;
 
(d)           promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Borrower or any of the Restricted Subsidiaries with the SEC, or after an initial
public offering, distributed to its stockholders generally, as applicable;
 
(e)           if, as a result of any change in accounting principles and
policies from those as in effect on the Closing Date, the consolidated financial
statements of the Borrower and its Subsidiaries delivered pursuant to paragraphs
(a) or (b) above will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such clauses had
no such change in accounting principles and policies been made, then, together
with the first delivery of financial statements pursuant to paragraph (a) and
(b) above following such change, a schedule prepared by a Financial
 

 
57

--------------------------------------------------------------------------------

Table of Contents

Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;
 
(f)           promptly upon receipt thereof, copies of any and all notices and
other written communications from any Governmental Authority, with respect to
the Borrower or any of its Subsidiaries relating to any matter that could
reasonably be expected to result in a Material Adverse Effect.
 
(g)           upon the reasonable request of the Administrative Agent, deliver
an updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g);
 
(h)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Restricted Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);
 
(i)           promptly upon request by the Administrative Agent, copies of: (i)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed with the Internal Revenue Service with respect to a Plan; (ii) the most
recent actuarial valuation report for any Plan; (iii) all notices received from
a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan or Multiemployer Plan as the Administrative Agent shall reasonably
request; and
 
(j)           within 90 days after the beginning of each fiscal year commencing
in 2006, a detailed consolidated quarterly budget for such fiscal year and, as
soon as available, quarterly projections with respect to such fiscal year,
including a description of underlying assumptions with respect thereto
(collectively, the “Budget”).
 
SECTION 5.05 Litigation and Other Notices.  Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower obtains actual knowledge thereof:
 
(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
 
(b)           the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;
 
(c)           any other development specific to the Borrower or any of the
Restricted Subsidiaries that is not a matter of general public knowledge and
that has had, or could reasonably be expected to have, a Material Adverse
Effect; and
 
(d)           the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, could reasonably be expected to
have a Material Adverse Effect.
 

 
58

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 5.06 Compliance with Laws .  Comply with (i) all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including, without limitation, all Communications Licenses), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that any failure as it may relate to any
Communications License or governmental approval or authorization shall not,
without considering the effect thereof, be considered or deemed to result in a
Material Adverse Effect and; provided further, that this Section 5.06 shall not
apply to Environmental Laws, which are the subject of Section 5.09, or to laws
related to Taxes, which are the subject of Section 5.03.
 
SECTION 5.07 Maintaining Records; Access to Properties and
Inspections.  Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of the Borrower or any of the
Restricted Subsidiaries at reasonable times, upon reasonable prior notice to the
Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to the Borrower to
discuss the affairs, finances and condition of the Borrower or any of the
Restricted Subsidiaries with the officers thereof and independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract).
 
SECTION 5.08 Use of Proceeds.  Use the proceeds of the Revolving Facility Loans
and the Swingline Loans and request issuance of Letters of Credit solely to
finance the working capital needs and general corporate purposes (including
future satellite related capital expenditures) of the Borrower and its
Subsidiaries.
 
SECTION 5.09 Compliance with Environmental Laws.  Comply with all Environmental
Laws applicable to its operations and properties; and obtain and renew all
material authorizations and permits required pursuant to Environmental Law for
its operations and properties, in each case in accordance with Environmental
Laws, except, in each case with respect to this Section 5.09, to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
SECTION 5.10 Further Assurances; Additional Mortgages.  (a)  Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.
 
(b)           If any asset (including any real property (other than real
property covered by Section 5.10(c) below) or improvements thereto or any
interest therein) that has an individual Fair Market Value in an amount greater
than $1.0 million is acquired by the Borrower or any other Loan Party after the
Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and other than assets that are subject to Equipment
Financing Agreements or other secured financing arrangements or that are not
required to become subject to the Liens of the Administrative Agent pursuant to
Section 5.10(g) or the Security Documents), cause such asset to be subjected to
a Lien securing the Credit Agreement Obligations and take, and cause the
 

 
59

--------------------------------------------------------------------------------

Table of Contents

Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties, subject to paragraph (g) below.
 
(c)           Upon the written request of the Administrative Agent, grant and
cause each of the Subsidiary Loan Parties to grant to the Administrative Agent
security interests and mortgages in such real property of the Borrower or any
such Subsidiary Loan Parties as are not covered by the original Mortgages (other
than assets that are subject to Equipment Financing Agreements or other
permitted secured financing arrangements), to the extent acquired after the
Closing Date and having a value at the time of acquisition in excess of $5.0
million pursuant to documentation substantially in the form of the Mortgages
delivered to the Administrative Agent on the Closing Date or in such other form
as is reasonably satisfactory to the Administrative Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable perfected Liens superior to
and prior to the rights of all third persons subject to no other Liens except
Permitted Liens or arising by operation of law, at the time of perfection
thereof, record or file, and cause each such Subsidiary to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Administrative Agent required to be granted pursuant to
the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (g) below. With respect to each such Additional
Mortgage, the Borrower shall deliver to the Administrative Agent
contemporaneously therewith a title insurance policy and a survey meeting the
requirements of subsection (i) of the definition of the term “Collateral and
Guarantee Requirement.”
 
(d)           If any newly formed or acquired or any existing direct or indirect
Subsidiary of the Borrower becomes a Subsidiary Loan Party, within ten Business
Days after the date such Subsidiary becomes a Subsidiary Loan Party, notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree, cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.
 
(e)           If any newly formed or acquired or any existing Foreign Subsidiary
or License Subsidiary of the Borrower becomes a “first tier” Material Foreign
Subsidiary or License Subsidiary, within ten Business Days after the date such
Subsidiary becomes a Material Foreign Subsidiary or License Subsidiary, notify
the Administrative Agent and the Lenders thereof and, within 20 Business Days
after such date or such longer period as the Administrative Agent shall agree
(or such later date as may be the first practicable date because of delays
caused by foreign legal requirements despite diligent efforts), cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Subsidiary owned by or on behalf of any Loan Party.
 
(f)           (i) Furnish to the Administrative Agent prompt written notice of
any change (A) in any Loan Party’s corporate or organization name, (B) in any
Loan Party’s identity or organizational structure or (C) in any Loan Party’s
organizational identification number; provided that the Borrower shall not
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties and (ii)
promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
 
(g)           The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to (i) any real property
held by the Borrower or any of its Subsidiaries as a lessee under a lease, (ii)
any Equity Interests acquired after the Closing Date in
 
 
60

--------------------------------------------------------------------------------

Table of Contents

accordance with this Agreement if, and to the extent that, and for so long as
(A) doing so would violate applicable law or a contractual obligation binding on
such Equity Interests and (B) such law or obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Subsidiary,
(iii) any assets acquired after the Closing Date, to the extent that, and for so
long as, taking such actions would violate a contractual obligation binding on
such assets that existed at the time of the acquisition thereof and was not
created or made binding on such assets in contemplation or in connection with
the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 2.01(d) and (u) of Annex A that is
secured by a Permitted Lien pursuant to clause 6 of the definition thereof, (iv)
any asset with respect to which the Administrative Agent reasonably determines
the cost of the satisfaction of the provisions of this Section 5.10 with respect
thereto exceeds the value of the security afforded thereby, (v) the assets of or
equity interests in any Unrestricted Subsidiary or (vi) launch insurance
policies or proceeds thereof that secure obligations under the COFACE Loan (the
“COFACE Collateral”); provided that, upon the reasonable request of the
Administrative Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (ii) and (iii)
above.
 
SECTION 5.11 Fiscal Year; Accounting.  Cause its fiscal year to end on December
31.
 
SECTION 5.12 Compliance with Covenants in Annex A.  Comply with the provisions
of Article II of Annex A, which provisions are hereby incorporated herein by
reference for the benefit of each of the Lenders and the Administrative Agent.
 
ARTICLE VI.
 
Negative Covenants
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not cause or permit any of the Restricted Subsidiaries to:
 
SECTION 6.01 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc. 
(a)  Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or limited liability company operating
agreement of the Borrower or any of the Restricted Subsidiaries or the
Transaction Agreement.
 
(b)           Amend or modify, or permit the amendment or modification of, any
provision of the Debt Documents (after the Third Restatement Effective Date),
any document relating to Refinancing Indebtedness in respect thereof or any
other material debt instruments (including, without limitation, the Equipment
Financing Agreements or any agreement (including any document relating to the
Debt Documents or any Refinancing Indebtedness in respect thereof) relating
thereto, other than amendments or modifications that (1) are not in any manner
materially adverse to Lenders and that do not affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders or (2) otherwise
comply with the proviso set forth in clause (n) in Section 2.01 of Annex A or
the definition of “Equipment Financing Agreements”, as the case may be.
 

 
61

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VII.
 
Events of Default
 
SECTION 7.01 Events of Default.  In case of the happening of any of the
following events (“Events of Default”):
 
(a)           any representation or warranty made or deemed made by the Borrower
or any other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;
 
(b)           default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or by acceleration
thereof or otherwise;
 
(c)           default shall be made in the payment of any interest on any Loan
or on any L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five Business Days;
 
(d)           default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 5.01(a)
(with respect to the Borrower), 5.05(a), 5.08, 5.12 or in Article VI;
 
(e)           default shall be made in the due observance or performance by the
Borrower or any Subsidiary Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower;
 
(f)           (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (excluding any such event or condition in respect of any Equipment
Financing Agreement or Agreements as to which the Borrower does not reasonably
believe are likely to result in Material Indebtedness becoming due or requiring
the prepayment, repurchase, redemption or defeasance thereof, prior to its
stated maturity) or (ii) the Borrower or any of the Subsidiaries shall fail to
pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;
 
(g)           there shall have occurred a Change in Control;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any of the Subsidiaries, or of a substantial part
of the property or assets of the Borrower or any Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or
 

 
62

--------------------------------------------------------------------------------

Table of Contents

foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of the Subsidiaries or for a
substantial part of the property or assets of the Borrower or any of the
Subsidiaries or (iii) the winding-up or liquidation of the Borrower or any
Subsidiary (except, in the case of any Subsidiary, in a transaction permitted by
Section 2.08 of Annex A); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i)           the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of the Subsidiaries or for a substantial part of the property or assets of the
Borrower or any Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(j)           the failure by the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $25.0 million, which judgments are not
discharged or effectively waived or stayed for a period of 30 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any Subsidiary to enforce any such judgment;
 
(k)           (i) a Reportable Event or Reportable Events shall have occurred
with respect to any Plan or a trustee shall be appointed by a United States
district court to administer any Plan, (ii) the PBGC shall institute proceedings
(including giving notice of intent thereof) to terminate any Plan or Plans,
(iii) the Borrower or any Subsidiary Loan Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
or will be assessed Withdrawal Liability to such Multiemployer Plan and such
person does not have reasonable grounds for contesting such Withdrawal Liability
or is not contesting such Withdrawal Liability in a timely and appropriate
manner, (iv) the Borrower or any Subsidiary Loan Party or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) the Borrower or any Subsidiary Loan Party or
any ERISA Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or
 
(l)           (i) any Loan Document shall for any reason be asserted in writing
by HNS, the Borrower or any Subsidiary Loan Party not to be a legal, valid and
binding obligation of any party thereto, (ii) any security interest purported to
be created by any Security Document and to extend to assets that are not
immaterial to the Borrower and the Subsidiary Loan Parties on a consolidated
basis or to Equity Interests of the Borrower shall cease to be, or shall be
asserted in writing by HNS, the Borrower or any other Loan Party not to be, a
valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations or the application thereof (other than subject to
Section 5.10(h)), as set forth in the Foreign Pledge Agreements and as to the
grant of security interest in the Pledged Collateral of the Subsidiaries listed
on Schedule 5.10(h) or from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral
 

 
63

--------------------------------------------------------------------------------

Table of Contents

Agreement or to file Uniform Commercial Code continuation statements and except
to the extent that such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the guarantees pursuant to the Security Documents by the
Subsidiary Loan Parties of any of the Credit Agreement Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by the Borrower or any Subsidiary Loan
Party not to be in effect or not to be legal, valid and binding obligations;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
 
SECTION 7.02 Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any subsidiary affected by any event or circumstance
referred to in any such clause that did not, as of the last day of the fiscal
quarter of the Borrower most recently ended, have assets (on a consolidated
basis including its Subsidiaries) with a value in excess of 5.0% of the Total
Assets or 5.0% of total revenues of the Borrower and the Subsidiaries as of such
date; provided that if it is necessary to exclude more than one Subsidiary from
clause (h), (i) or (j) of Section 7.01 pursuant to this Section 7.02 in order to
avoid an Event of Default thereunder, all excluded Subsidiaries shall be
considered to be a single consolidated Subsidiary for purposes of determining
whether the condition specified above is satisfied and the percentage of the
Total Assets or total revenues referred to above shall be 10% rather than 5%
(any Subsidiary not excluded by virtue of this Section 7.02, a “Material
Subsidiary,” it being understood that the Borrower shall designate from time to
time, in order not to exceed the 10% threshold, Subsidiaries not meeting the 5%
threshold as Material Subsidiaries).
 
ARTICLE VIII.
 
The Agents
 
SECTION 8.01  Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are
 

 
64

--------------------------------------------------------------------------------

Table of Contents

reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Each Lender agrees that its designation and appointment
of the Administrative Agent under this Section is being made notwithstanding the
provisions of Section 8.09 of the Existing Credit Agreement which are hereby
waived by each such Lender.
 
SECTION 8.02 Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
SECTION 8.03 Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
SECTION 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 

 
65

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.05 Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
SECTION 8.06 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
SECTION 8.07 Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), in the amount of its pro rata
share (based on its Commitments hereunder (or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans or participations in L/C Disbursements, as
applicable)), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
 

 
66

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.08 Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
SECTION 8.09 Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Sections 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
SECTION 8.10 Syndication Agent.  The Syndication Agent shall not have any duties
or responsibilities hereunder in its capacity as such.
 
ARTICLE IX.
 
Miscellaneous
 
SECTION 9.01 Notices.  (a)  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower and its Subsidiaries, to it at Hughes Network
Systems, LLC, 11717 Exploration Lane, Germantown, MD, Attention:  Dean Manson,
with a copy to Apollo Management, L.P.,  9 West 57th Street, New York, New York
10019, Attention:  Aaron J. Stone;
 
(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 270
Park Avenue, New York, NY 10017, attention: Talitha L. Humes;
 
(iii)           if to an Issuing Bank, to it at the address or telecopy number
set forth separately in writing.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent;
 

 
67

--------------------------------------------------------------------------------

Table of Contents

provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
Each of the Administrative Agent and the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications.
 
(c)           All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
 
(d)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
 
SECTION 9.02 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.
 
SECTION 9.03 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Administrative Agent and each Lender and their respective
permitted successors and assigns.
 
SECTION 9.04 Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 

 
68

--------------------------------------------------------------------------------

Table of Contents
 
(b)       (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:
 
   (A)           the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing, any other person; provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within seven (7) Business Days
after having received notice thereof;
 
   (B)           the Administrative Agent; and
 
   (C)           the Issuing Bank.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
   (A)           except in the case of an assignment to a Lender, an affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any; and
 
    (B)           the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
 
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes
 

 
69

--------------------------------------------------------------------------------

Table of Contents

of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
   (iv)           The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
   (v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)           (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to Section
9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso
to Section 9.08(b) and (2) directly affects such Participant and (y) no other
agreement with respect to such Participant may exist between such Lender and
such Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.
 
   (ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the
 

 
70

--------------------------------------------------------------------------------

Table of Contents

benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 9.04(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
 
(g)           Notwithstanding anything to the contrary contained herein, if at
any time JP Morgan Chase Bank, N.A. assigns all of its Commitment and Loans
pursuant to subsection (b) above, JP Morgan Chase Bank, N.A. may, upon 90 days’
notice to the Borrower and the Lenders, resign as Issuing Bank.  In the event of
any such resignation as Issuing Bank, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Bank hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of JP Morgan Chase Bank, N.A. as Issuing Bank.  If JP Morgan Chase
Bank, N.A. resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and the total Revolving L/C Exposure with respect thereto (including the
right to require the Lenders to fund participations in the Unreimbursed Amount
pursuant to Section 2.05(d)).    Upon the appointment of a successor Issuing
Bank (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to JP Morgan Chase Bank, N.A. to effectively
assume the obligations of JP Morgan Chase Bank, N.A. with respect to such
Letters of Credit (including issuing a letter of credit to JP Morgan Chase Bank,
N.A. back-stopping its exposure on terms reasonably acceptable to JP Morgan
Chase Bank, N.A.).
 
SECTION 9.05 Expenses; Indemnity.  (a)  The Borrower agrees to pay all
reasonable documented out-of-pocket expenses (including Other Taxes) incurred by
the Administrative Agent and the Joint Lead Arrangers in connection with the
preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent and the Joint Lead Arrangers in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and the charges
for
 

 
71

--------------------------------------------------------------------------------

Table of Contents

no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof or incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Latham &
Watkins LLP, counsel for the Administrative Agent and the Joint Lead Arrangers).
 
(b)           The Borrower agrees to indemnify the Administrative Agent, the
Joint Lead Arrangers, each Issuing Bank, each Lender and each of their
respective directors, trustees, officers, employees and agents (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result primarily from the gross negligence or willful
misconduct of such Indemnitee (treating, for this purpose only, the
Administrative Agent, the Joint Lead Arrangers, any Issuing Bank, any Lender and
any of their respective Related Parties as a single Indemnitee). Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and the
Borrower or any of its Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
Property or any property owned, leased or operated by any predecessor of the
Borrower or any of its Subsidiaries, provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Credit Agreement Obligations, the invalidity or unenforceability of any term
or provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Issuing Bank or any
Lender. All amounts due under this Section 9.05 shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
 
(c)           Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.
 
SECTION 9.06 Right of Set-off .  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of the Borrower
or any Subsidiary against any of
 

 
72

--------------------------------------------------------------------------------

Table of Contents

and all the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.
 
SECTION 9.07 Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
 
SECTION 9.08 Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances.
 
(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall
 
   (i)           decrease or forgive the principal amount of, or extend the
final maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby,
 
   (ii)           increase or extend the Commitment of any Lender or decrease
the Commitment Fees or L/C Participation Fees or other fees of any Lender
without the prior written consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender),
   (iii)          extend any date on which payment of interest on any Loan or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender adversely affected thereby,
 
   (iv)          amend or modify the provisions of Section 2.18(b) or (c) in a
manner that would by its terms alter the prorata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby or amend or modify any Loan
 

 
73

--------------------------------------------------------------------------------

Table of Contents

Document so as to alter the ratable treatment of the Swap Agreement Obligations
and the Loan Document Obligations or the definition of “Specified Swap
Agreement,” “Swap Agreement Obligations,” “Swap Provider” or “Obligations” (as
defined in any Loan Document), in each case in a manner adverse to any Swap
Provider with Swap Agreement Obligations then outstanding without the written
consent of such Swap Provider,
 
   (v)           amend or modify the provisions of this Section or the
definition of the terms “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Third Restatement Effective Date),
 
   (vi)           release all or substantially all the Collateral or release any
of the Borrower or any Subsidiary Loan Party from its guarantee under the
Collateral Agreement, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement or such
Subsidiary Loan Party is designated as an Unrestricted Subsidiary in accordance
with the provisions of this Agreement, without the prior written consent of each
Lender and each Swap Provider with Swap Agreement Obligations then outstanding;
 
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.
 
(c)           Without the consent of the Syndication Agent or the Joint Lead
Arrangers or any Lender, the Loan Parties and the Administrative Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.
 
(d)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
 
(e)           The Lenders and the Issuing Bank hereby consent to any amendments,
restatements or other modifications to the Security Documents, including,
without limitation, any release
 

 
74

--------------------------------------------------------------------------------

Table of Contents

of the Liens on any Collateral granted pursuant thereto that constitutes COFACE
Collateral, that are reasonably required to provide the lenders under the COFACE
Loan a security interest over the COFACE Collateral pursuant to the terms of the
Security Documents, and hereby direct the Administrative Agent to and the
Administrative Agent hereby agrees to enter into such amendments, restatements
or other modifications in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, without any further consent or direction
from the Lenders and the Issuing Bank, pursuant to the terms of the Security
Documents.
 
SECTION 9.09 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
 
SECTION 9.10 Entire Agreement.  This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
 
SECTION 9.11 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12 Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 9.13 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an
 

 
75

--------------------------------------------------------------------------------

Table of Contents

executed counterpart to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed original.
 
SECTION 9.14 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.15 Jurisdiction; Consent to Service of Process.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
any Loan Party or their properties in the courts of any jurisdiction.
 
(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
SECTION 9.16 Confidentiality.  Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and the other Loan Parties furnished to it by or on
behalf of the Borrower or the other Loan Parties (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to the
Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance Commissioners, (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section).
 

 
76

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.17 Direct Website Communications.  (a)  Delivery.  (i)  Each Loan
Party hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default under this Agreement or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent.  In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative
Agent.  Nothing in this Section 9.17 shall prejudice the right of the Agents,
the Joint Lead Arrangers or any Lender or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document.
 
(ii)           The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents.  Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.
 
(b)           Posting.  Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).
 
(c)           Platform.  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Communications, or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.
 
SECTION 9.18 Release of Liens and Guarantees.  In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity
 

 
77

--------------------------------------------------------------------------------

Table of Contents

Interests or assets of the Borrower or any Subsidiary Loan Party to a person
that is not (and is not required to become) a Loan Party in a transaction not
prohibited by Sections 2.04 or 2.08 of Annex A or any Subsidiary Loan Party is
designated as an Unrestricted Subsidiary in accordance with the provisions of
this Agreement, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by the Borrower and at the Borrower’s
expense to release, share or subordinate any Liens created by any Loan Document
in respect of such assets or Equity Interests, and, in the case of a disposition
of the Equity Interests of any Subsidiary Loan Party in a transaction not
prohibited by said sections or any such designation of a Subsidiary Loan Party
as an Unrestricted Subsidiary and as a result of which such Subsidiary Loan
Party would cease to be a Subsidiary Loan Party, terminate such Subsidiary Loan
Party’s obligations under its guarantee. In addition, the Administrative Agent
agrees to take such actions as are reasonably requested by the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Credit Agreement Obligations are paid in full
and all Letters of Credit and Commitments are terminated. Any representation,
warranty or covenant contained in any Loan Document relating to any such Equity
Interests, asset or subsidiary of the Borrower shall no longer be deemed to be
made once such Equity Interests or asset is so conveyed, sold, leased, assigned,
transferred or disposed of.
 
SECTION 9.19 USA PATRIOT ACT.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
 
SECTION 9.20 Regulatory Matters.  Notwithstanding anything to the contrary
herein or in the Security Documents, the Agents and the Lenders hereby agree
that they will not take action pursuant to the Security Documents with respect
to any item of Collateral associated with or related to any Communications
License (i) to the extent such action is not permitted by the FCC or other
Governmental Authority or any other applicable laws, rules or regulations; or
(ii) that would constitute or result in an assignment or a change of control of
a Communications License (including, without limitation, an assignment or
transfer of control (as those terms are defined by the Communications Act of
1934, as amended, or by the laws of any other Governmental Authority or in the
rules or regulations of the FCC)) now held by or to be issued to the Borrower or
any of its Subsidiaries, or that otherwise would require prior notice to or
approval from the FCC or other Governmental Authority, without first providing
such notice or obtaining such prior approval.  The Borrower agrees to take any
action which the Administrative Agent may reasonably request consistent with and
subject to and in accordance with applicable law in order to obtain from the FCC
or any other relevant Governmental Authority such approval as may be necessary
to enable the Lenders to exercise the full rights and benefits granted to the
Lenders pursuant to this Agreement, including the use of the Borrower’s
commercially reasonable efforts to assist in obtaining the approval of the FCC
or any other relevant Governmental Authority for any action or transaction
contemplated by the Security Documents for which such approval is required by
law and specifically, without limitation, upon request at any time after the
occurrence and during the continuance of an Event of Default, to prepare, sign
and file with the FCC or any other relevant Governmental Authority the
assignor’s or transferor’s and licensee’s portions of any application or
applications for consent to the assignment or transfer of control of any
Communications License that may be necessary or appropriate under the rules of
the FCC or such other Governmental Authority for approval of any sale or
transfer of control of the Collateral pursuant to the exercise of the Lenders’
rights and remedies under the Security Documents; provided that Borrower’s
failure to obtain any such approval shall not constitute a Default or Event of
Default.  The Borrower further consents, subject to obtaining any necessary
approvals, to the assignment or transfer of control of any Communications
License to operate to a receiver, trustee, or similar official or to any
purchaser of the Collateral pursuant to any
 

 
78

--------------------------------------------------------------------------------

Table of Contents

public or private sale, judicial sale, foreclosure, or exercise of other
remedies available to the Lenders as permitted by applicable law.
 
SECTION 9.21 Effect of Amendment and Restatement of the Existing Credit
Agreement.  (a)  On the Third Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement, and
the Existing Credit Agreement shall thereafter be of no further force and effect
except to evidence (i) the incurrence by the Borrowers of the “Credit Agreement
Obligations” under and as defined in the Existing Credit Agreement (whether or
not such “Credit Agreement Obligations” are contingent as of the Third
Restatement Effective Date), (ii) the representations and warranties made by the
Borrowers prior to the Third Restatement Effective Date (which representations
and warranties shall not be superseded or rendered ineffective by this Agreement
as they pertain to the period prior to the Third Restatement Effective Date) and
(iii) any action or omission performed or required to be performed pursuant to
such Existing Credit Agreement prior to the Third Restatement Effective Date
(including any failure, prior to the Third Restatement Effective Date, to comply
with the covenants contained in such Existing Credit Agreement).  The parties
hereto acknowledge and agree that (a) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or termination of the “Credit Agreement
Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Third Restatement Effective Date and
which remain outstanding, (b) the “Credit Agreement Obligations” are in all
respects continuing (as amended and restated hereby and which are hereinafter
subject to the terms herein) and (c) the Liens and security interests as granted
under the applicable Loan Documents securing payment of such “Credit Agreement
Obligations” are in all respects continuing and in full force and effect and are
reaffirmed hereby.
 
(b)           On and after the Third Restatement Effective Date, (i) all
references to the Existing Credit Agreement in the Loan Documents (other than
this Agreement) shall be deemed to refer to the Existing Credit Agreement, as
amended and restated hereby, (ii) all references to any section (or subsection)
of the Existing Credit Agreement in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement and (iii) except as the context otherwise provides, on or
after the Third Restatement Effective Date, all references to this Agreement
herein (including for purposes of indemnification and reimbursement of fees)
shall be deemed to be reference to the Existing Credit Agreement as amended and
restated hereby.
 
(c)           This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended hereby or by any other
Loan Document.
 
(d)           This amendment and restatement shall not alter, modify or in any
way amend the schedules and exhibits to the Existing Credit Agreement (and such
schedules and exhibits shall continue to be schedules and exhibits hereto),
other than Exhibit A, Exhibit C-1, Exhibit C-2, Exhibit F, Exhibit G and Exhibit
I, which Exhibits are amended as set forth in the attached Exhibit A, Exhibit
C-1, Exhibit C-2, Exhibit F and Exhibit I, respectively and Exhibit J, which is
deleted in its entirety.
 
SECTION 9.22 No Fiduciary Duty.  The Administrative Agent, the Syndication
Agent, the Joint Lead Arrangers, each Lender and their respective affiliates
(collectively, solely for purposes of this Section 9.22, the “Lenders”), may
have economic interests that conflict with those of the Borrower, its
stockholders or its affiliates.  The Borrower acknowledges and agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower, its stockholders
 

 
79

--------------------------------------------------------------------------------

Table of Contents

or its affiliates, on the other (other than the agency relationship between the
Administrative Agent and the Borrower pursuant to Section 9.04(b)(iv)).  The
Loan Parties acknowledge and agree that (a) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (b) in connection therewith and
with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated by the Loan Documents
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower, its stockholders or its affiliates on
other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Loan Documents and (ii) each Lender is acting solely
as principal and not as the agent or fiduciary of the Borrower, its management,
its stockholders, its creditors or any other Person (other than the agency
relationship between the Administrative Agent and the Borrower pursuant to
Section 9.04(b)(iv)).  The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to the transactions contemplated by the Loan Documents and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, nor owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.
 
 
80

--------------------------------------------------------------------------------

Table of Contents
 
ANNEX A 
 
This Annex A is incorporated by reference in, and deemed to be part of, the
Credit Agreement dated as of April 22, 2005, as amended and restated as of June
27, 2005, as further amended and restated as of April 13, 2006 and as further
amended and restated as of March 16, 2010 (the “Agreement”), among Hughes
Network Systems, LLC, a Delaware limited liability company, the lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent
for the lenders, Barclays Capital, the investment banking division of Barclays
Bank PLC, as syndication agent, J.P. Morgan Securities Inc., as sole lead
bookrunner and J.P. Morgan Securities Inc. and Barclays Capital, as joint lead
arrangers.  Terms used in this Annex and not defined herein shall have the
meanings ascribed thereto in the Agreement, including in Section 1.01 thereof.
 
ARTICLE I.
 
Section 1.01   Certain Defined Terms.  The following terms shall have the
meanings specified below, and terms defined in the Agreement to which this Annex
A is attached shall have the meanings specified therein:
 
“Acquired Indebtedness” means, with respect to any specified Person:
 
(1)   Indebtedness of any other Person existing at the time such other Person is
merged or consolidated with or into or becomes a Restricted Subsidiary of such
specified Person, and
 
(2)   Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person, in each case, other than Indebtedness Incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was otherwise acquired by such Person, or such asset
was acquired by such Person, as applicable.
 
“Added Historical Adjustment” means, for purposes of calculating Adjusted
EBITDA, (i) the writeoff of certain accounts receivable and capitalized
software, (ii) insurance program costs, and (iii) certain legal expenses, in
each case, in the amounts set forth in and as further described in the Offering
Memorandum, but only to the extent such writeoff, insurance program costs, and
legal expenses in such amount occurred in the consecutive four quarter period
referred to in the definition of Debt to Adjusted EBITDA Ratio.
 
“Added Projected Adjustment” means with respect to any Person, without
duplication and solely to the extent the calculation of Adjusted EBITDA includes
any period commencing January 1, 2004 and ending on March 31, 2005, the sum of
(x) payroll and benefits costs associated with employees terminated (voluntarily
or involuntarily) in connection with the SPACEWAY program realignment and other
restructuring initiatives as if such employees had been terminated on January 1,
2004, plus (y) the sum of (A) an assumed rate of cost recovery to the Borrower
and its Restricted Subsidiaries equal to $3.0 million per calendar quarter less
the actual rate of cost recovery to the Borrower and its Restricted Subsidiaries
(to be calculated on a pro rata basis for any period less than one quarter) from
DIRECTV for services performed under the SPACEWAY Services Agreement and (B)
reduced non-labor direct costs from realignment of the SPACEWAY program, in each
case as if the SPACEWAY Services Agreement had been executed and the realignment
of the SPACEWAY program had been implemented on January 1, 2004; provided that
in the event the definition of Debt to Adjusted EBITDA Ratio requires a
calculation of Adjusted EBITDA for the consecutive four quarter period
commencing January 1, 2004 or January 1, 2005, the Added Projected Adjustment
shall equal $16,042,000 or $4,542,000, respectively. The calculation of the
Added Projected Adjustment shall be performed in good faith by a responsible
financial
 

 
1

--------------------------------------------------------------------------------

 

or accounting Officer of the Borrower in a manner consistent with the
presentation of “Assumed Net Reduction of SPACEWAY Operating Costs” set forth in
the Offering Memorandum and such calculation shall be set forth in an Officers’
Certificate signed by the Borrower’s chief financial officer and another
Officer.
 
“Adjusted EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income:
 
(1)   Consolidated Taxes; plus
 
(2)   Consolidated Interest Expense; plus
 
(3)   Consolidated Non-cash Charges; plus
 
(4)   the amount of any restructuring charges or expenses (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs or excess pension charges); plus
 
(5)   the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Permitted Holders (or any accruals relating to such
fees and related expenses) during such period; provided that such amount shall
not exceed in any four quarter period $1.0 million; plus
 
(6)   Added Historical Adjustment; plus
 
(7)   Added Projected Adjustment;
 
less, without duplication,
 
(8)   non-cash items increasing Consolidated Net Income for such period
(excluding any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period and any items for
which cash was received in any prior period); less
 
(9)   Subtracted Historical Adjustment.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
 
“Alpine” means Alpine Capital Corporation and any successor.
 
“Asset Sale” means:
 
(1)   the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower (each referred to in this definition as a
“disposition”) or
 
(2)   the issuance or sale of Equity Interests (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals) of any
Restricted Subsidiary (other than to the
 

 
2

--------------------------------------------------------------------------------

 

Borrower or another Restricted Subsidiary of the Borrower) (whether in a single
transaction or a series of related transactions),
 
in each case other than:
 
(a)   a disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn out property or equipment in the ordinary course of
business;
 
(b)   the disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to the provisions in Section 2.08 of this Annex
or any disposition that constitutes a Change in Control;
 
(c)   for purposes of Section 2.04 of the Annex only, any Restricted Payment or
Permitted Investment (other than a Permitted Investment to the extent such
transaction results in the receipt of cash or Cash Equivalents or Investment
Grade Securities by the Borrower or its Restricted Subsidiaries) that is
permitted to be made, and is made, under Section 2.02 of this Annex;
 
(d)   any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate Fair Market Value of less than $7.5 million;
 
(e)   any disposition of property or assets or the issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to a Restricted Subsidiary of the
Borrower;
 
(f)   any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Board of Directors
of the Borrower, which in the event of an exchange of assets with a Fair Market
Value in excess of (1) $10.0 million shall be evidenced by an Officers’
Certificate, and (2) $25.0 million shall be set forth in a resolution approved
in good faith by at least a majority of the Board of Directors of the Borrower;
 
(g)   any foreclosures on assets or property of the Borrower or its
Subsidiaries;
 
(h)   any sale of equipment or other assets in the ordinary course of business;
 
(i)   any grant in the ordinary course of business of any license of patents,
trademarks, know-how and any other intellectual property;
 
(j)   any Event of Loss;
 
(k)   any sale of assets pursuant to the Equipment Financing Agreements;
 
(l)   any disposition of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clauses (9) or (10) of the
definition of Permitted Investments or clause (9) of the second paragraph of
Section 2.02 of this Annex;
 
(m)   any swap of owned or leased satellite transponder capacity for other
satellite transponder capacity of comparable or greater value or usefulness to
the business of the Borrower and its
 

 
3

--------------------------------------------------------------------------------

 

Restricted Subsidiaries as a whole, as determined in good faith by senior
management or the Board of Directors of the Borrower, which in the event of a
swap with a Fair Market Value in excess of (1) $10.0 million shall be evidenced
by an Officers’ Certificate and (2) $25.0 million shall be set forth in a
resolution approved in good faith by at least a majority of the Board of
Directors of the Borrower; and
 
(n)   any swap of assets in exchange for services in the ordinary course of
business of comparable or greater value or usefulness to the business of the
Borrower and its Restricted Subsidiaries as a whole, as determined in good faith
by senior management or the Board of Directors of the Borrower, which in the
event of a swap with a Fair Market Value in excess of (1) $10.0 million shall be
evidenced by an Officers’ Certificate and (2) $25.0 million shall be set forth
in a resolution approved in good faith by at least a majority of the Board of
Directors of the Borrower.
 
“Board of Directors” means as to any Person, the board of directors or managers,
as applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.
 
“Borrowing Base” means, as of any date, an amount equal to:
 
(1)           85% of the face amount of all accounts receivable owned by the
Borrower and its Restricted Subsidiaries as reported in accordance with GAAP on
the Borrower’s consolidated balance sheet (or notes thereto) as of the end of
the most recent fiscal quarter preceding such determination date, excluding any
accounts receivable that were more than 90 days past due as of such balance
sheet date; plus
 
(2)           65% of the book value of all inventory, net of reserves, owned by
the Borrower and its Restricted Subsidiaries as reported in accordance with GAAP
on the Borrower’s consolidated balance sheet (or notes thereto) as of the end of
the most recent fiscal quarter preceding such determination date.
 
“Capital Stock” means:
 
(1)   in the case of a corporation or a company, corporate stock or shares;
 
(2)   in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
 
(3)   in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
 
(4)   any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
 
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.
 
“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Subsidiary Loan Party described in the
definition of “Contribution Indebtedness.”
 

 
4

--------------------------------------------------------------------------------

 
“Cash Equivalents” means:
 
(1)   U.S. dollars, pounds sterling, euros, national currency of any
participating member state in the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
 
(2)   securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof, in each case with maturities not
exceeding two years from the date of acquisition;
 
(3)   certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
 
(4)   repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
 
(5)   commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
 
(6)   readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;
 
(7)   Indebtedness issued by Persons (other than the Permitted Holders or any of
their Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher
from Moody’s (or reasonably equivalent ratings of another internationally
recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition; and
 
(8)   investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (7) above.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“COFACE Loan” means Indebtedness owing to or guaranteed by COFACE, in each case,
which was incurred by the Borrower and/or its Subsidiaries to finance certain
services in connection with the launch of a satellite in an aggregate principal
amount, at any time outstanding, not to exceed $150,000,000.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
 
(1)   consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including
 

 
5

--------------------------------------------------------------------------------

 

amortization of original issue discount, the interest component of Capitalized
Lease Obligations, and net payments and receipts (if any) pursuant to interest
rate Hedging Obligations and excluding amortization of deferred financing fees,
expensing of any bridge or other financing fees and any interest under Satellite
Purchase Agreements); and
 
(2)   consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;
 
less interest income for such period;
 
provided, that for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under Statement of Financial Accounting Standards No.
133 and related interpretations as a result of the terms of the Indebtedness to
which such Consolidated Interest Expense relates.
 
“Consolidated Net Income” means, without duplication, with respect to any Person
for any period, the aggregate of the Net Income of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis; provided,
that:
 
(1)   any net after-tax extraordinary or nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto), or income or expense or charge
(including, without limitation, any severance, relocation or other restructuring
costs and transition expenses Incurred as a direct result of the transition of
the Borrower to an independent operating company in connection with the
Transactions) and fees, expenses or charges related to any offering of equity
interests of such Person, Investment, acquisition or Indebtedness permitted to
be Incurred by the Agreement (in each case, whether or not successful),
including any such fees, expenses or charges related to the Transactions, in
each case, shall be excluded;
 
(2)   any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated after the Second Restatement Effective Date shall be
excluded;
 
(3)   the cumulative effect of a change in accounting principles during such
period shall be excluded;
 
(4)   any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations shall be
excluded;
 
(5)   any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower (except that no such
determination shall be required for the asset dispositions comprising the
Subtracted Historical Adjustment)) shall be excluded;
 
(6)   any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness shall
be excluded;
 
(7)   the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid
 

 
6

--------------------------------------------------------------------------------

 

in cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period;
 
(8)   solely for the purpose of determining the amount of Cumulative Credit, the
Net Income for such period of any Restricted Subsidiary (other than any
Subsidiary Loan Party) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary or its equityholders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived (provided that this clause (8) shall not apply with respect to the Net
Income of Hughes Escorts Communications Limited); provided that the Consolidated
Net Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person or a Restricted Subsidiary of
such Person (subject to the provisions of this clause (8)), to the extent not
already included therein;
 
(9)   any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;
 
(10)   any non-cash expenses realized or resulting from employee benefit plans
or post-employment benefit plans, grants of stock appreciation or similar
rights, stock options or other rights to officers, directors and employees of
such Person or any of its Restricted Subsidiaries shall be excluded;
 
(11)   any one-time non-cash compensation charges shall be excluded;
 
(12)   non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded; and
 
(13)   the effects of purchase accounting as a result of the January 2006
Acquisition (as defined in the Offering Memorandum) shall be excluded.
 
Notwithstanding the foregoing, for the purpose of Section 2.02 of this Annex
only, there shall be excluded from the calculation of Consolidated Net Income
any dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary of the
Borrower in respect of or that originally constituted Restricted Investments to
the extent such dividends, repayments or transfers increase the amount of
Restricted Payments permitted under such covenant pursuant to clause (4) or (5)
of the definition of “Cumulative Credit.”
 
For purposes of calculating the amount of Restricted Payments permitted pursuant
to clause (c)(i) of Section 2.02 of this Annex, the amount of Consolidated Net
Income shall be reduced, without duplication, by amounts dividended to Parent
for taxes pursuant to clause (11) of the second paragraph of Section 2.02 of
this Annex.
 
“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization, impairment, non-cash
compensation, non-cash rent and other non-cash expenses of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP, but excluding (i) any such charge which
consists of or requires an accrual of, or cash reserve for, anticipated cash
charges for any future period and (ii) the non-
 

 
7

--------------------------------------------------------------------------------

 

cash impact of recording the change in fair value of any embedded derivatives
under Statement of Financial Accounting Standards No. 133 and related
interpretations as a result of the terms of any agreement or instrument to which
such Consolidated Non-cash Charges relate.
 
“Consolidated Taxes” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Capital Stock of such Person or
any parent of such Person in respect of such period in accordance with clause
(11) of the second paragraph of Section 2.02 of this Annex, which shall be
included as though such amounts had been paid as income taxes directly by such
Person.
 
“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries and (2) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and all
Disqualified Stock and Preferred Stock of Restricted Subsidiaries, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP.
 
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or Preferred Stock that does not have a fixed price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
the Agreement, and if such price is based upon, or measured by, the Fair Market
Value of such Disqualified Stock or Preferred Stock, such Fair Market Value
shall be determined reasonably and in good faith by senior management or the
Board of Directors of the Borrower.
 
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
 
(1)   to purchase any such primary obligation or any property constituting
direct or indirect security therefor;
 
(2)   to advance or supply funds:
 
(a)   for the purchase or payment of any such primary obligation; or
 
(b)   to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
 
(c)   to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
 
“Contribution Indebtedness” means Indebtedness of the Borrower or any Subsidiary
Loan Party in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions and amounts
applied to make a Restricted Payment in accordance with clause (2) of the second
paragraph of Section 2.02 of this Annex) made to the capital of the
 

 
8

--------------------------------------------------------------------------------

 

Borrower or such Subsidiary Loan Party after the Second Restatement Effective
Date; provided that (1) if the aggregate principal amount of such Contribution
Indebtedness is greater than the aggregate amount of such cash contributions to
the capital of the Borrower or such Subsidiary Loan Party, as applicable, the
amount in excess shall be Indebtedness (other than Secured Indebtedness) that
ranks subordinate to the Revolving Facility Loans with a Stated Maturity at
least 91 days later than the Stated Maturity of the Revolving Facility Loans,
and (2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officers’ Certificate on the date of Incurrence
thereof.
 
“Credit Agreement” means (i) the Agreement, as amended, restated, supplemented,
waived, replaced (whether or not upon termination, and whether with the original
lenders or otherwise), restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any one or more agreements or indentures
extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof and (ii) whether or not the
credit agreement referred to in clause (i) remains outstanding, if designated by
the Borrower to be included in the definition of “Credit Agreement,” one or more
(A) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
 
“Cumulative Credit” means the sum of (without duplication):
 
(1)   cumulative Adjusted EBITDA of the Borrower for the period (taken as one
accounting period) from and after the first day of the fiscal quarter during
which the Second Restatement Effective Date occurs to the end of the Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, in the case such Adjusted
EBITDA for such period is a negative, minus the amount by which cumulative
Adjusted EBITDA is less than zero), plus
 
(2)   100% of the aggregate net proceeds, including cash and the Fair Market
Value (as determined in accordance with the next succeeding sentence) of
property other than cash, received by the Borrower after the Second Restatement
Effective Date from the issue or sale of Equity Interests of the Borrower or any
Parent of the Borrower (excluding (without duplication) (i) Excluded
Contributions, Refunding Capital Stock, Designated Preferred Stock, Disqualified
Stock and the Cash Contribution Amount and (ii) any net cash proceeds of Equity
Offerings to the extent used to redeem Senior Notes in compliance with Section
3.07(a) of the Senior Note Indenture) including Equity Interests (other than
Refunding Capital Stock, Disqualified Stock or Designated Preferred Stock)
issued upon conversion of Indebtedness or upon exercise of warrants or options
(other than an issuance or sale to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries), plus
 
(3)   100% of the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value (as determined in accordance
with the next succeeding sentence) of property other than cash after the Second
Restatement Effective Date (other than (i) Excluded Contributions, Refunding
Capital Stock, Designated Preferred Stock, Disqualified Stock, the
 

 
9

--------------------------------------------------------------------------------

 

Cash Contribution Amount and contributions by a Restricted Subsidiary and (ii)
any net cash proceeds of Equity Offerings to the extent used to redeem Senior
Notes in compliance with Section 3.07(a) of the Senior Note Indenture), plus
 
(4)   100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value (as determined in accordance with
the next succeeding sentence) of property other than cash received by the
Borrower or any Restricted Subsidiary from:
 
(a)   the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower or to an employee stock ownership plan or trust
established by the Borrower or any of its Subsidiaries) of Restricted
Investments made by the Borrower and its Restricted Subsidiaries and from
repurchases and redemptions of such Restricted Investments from the Borrower and
its Restricted Subsidiaries by any Person (other than the Borrower or any of its
Restricted Subsidiaries or to an employee stock ownership plan or trust
established by the Borrower or any of its Restricted Subsidiaries) and from
repayments of loans or advances which constituted Restricted Investments (other
than in each case to the extent that the Restricted Investment was made pursuant
to clause (9) of the second paragraph of the covenant in Section 2.02 of this
Annex),
 
(b)   the sale (other than to the Borrower or a Restricted Subsidiary of the
Borrower or to an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) of the Capital Stock of an Unrestricted
Subsidiary (other than an Unrestricted Subsidiary to the extent the investments
in such Unrestricted Subsidiary was made by the Borrower or a Restricted
Subsidiary pursuant to clause (9) of the second paragraph of Section 2.02 of
this Annex or to the extent such Investment constituted a Permitted Investment)
or
 
(c)   a distribution, dividend or other payment from an Unrestricted Subsidiary,
plus
 
(5)   in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower, the
Fair Market Value (as determined in accordance with the next succeeding
sentence) of the Investments of the Borrower in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) (other than in each case to the extent
that the designation of such Subsidiary as an Unrestricted Subsidiary was made
pursuant to clause (9) of the second paragraph of the covenant in Section 2.02
of this Annex or constituted a Permitted Investment).
 
The Fair Market Value of property other than cash covered by clauses (2), (3),
(4) and (5) above shall be determined in good faith by the Board of Directors of
the Borrower and
 
(1)   in the event of property with a Fair Market Value in excess of $10.0
million, shall be set forth in an Officers’ Certificate or
 
(2)   in the event of property with a Fair Market Value in excess of $25.0
million, shall be set forth in a resolution approved by at least a majority of
the Board of Directors of the Borrower.
 
“Cumulative Interest Expense” means, in respect of any Restricted Payment, the
sum of the aggregate amount of Consolidated Interest Expense of the Borrower and
the Restricted Subsidiaries for the period from and after the first day of the
fiscal quarter during which the Second Restatement Effective Date occurs to the
end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available and immediately preceding the proposed
Restricted Payment.
 

 
10

--------------------------------------------------------------------------------

 

“Debt to Adjusted EBITDA Ratio” means, with respect to any Person for any
period, the ratio of (i) Consolidated Total Indebtedness as of the date of
calculation (the “Calculation Date”) to (ii) Adjusted EBITDA of such Person for
the four consecutive fiscal quarters immediately preceding such Calculation Date
for which internal financial statements are available. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs or redeems any
Indebtedness (other than in the case of revolving credit borrowings, in which
case interest expense shall be computed based upon the average daily balance of
such Indebtedness during the applicable period) or issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Debt to Adjusted EBITDA Ratio is being calculated but prior
to the Calculation Date, then the Debt to Adjusted EBITDA Ratio shall be
calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.
 
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers or consolidations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers or consolidations (and the change in any
associated Consolidated Total Indebtedness obligations and the change in
Adjusted EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
(that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger or consolidation that
would have required adjustment pursuant to this definition, then the Debt to
Adjusted EBITDA Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger or
consolidation had occurred at the beginning of the applicable four-quarter
period. For purposes of this definition, whenever pro forma effect is to be
given to an Investment, acquisition, disposition, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be determined in good faith by a
responsible financial or accounting Officer of the Borrower and shall comply
with the requirements of Rule 11-02 of Regulation S-X promulgated by the
Commission, except that such pro forma calculations may include operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect that have been realized or for which substantially all
the steps necessary for realization have been taken or are reasonably expected
to be taken within six months following any such transaction, including, but not
limited to, the execution or termination of any contracts, the reduction of
costs related to administrative functions or the termination of any personnel,
as applicable; provided that, in either case, such adjustments are set forth in
an Officers’ Certificate signed by the Borrower’s chief financial officer and
another Officer which states (i) the amount of such adjustment or adjustments,
(ii) that such adjustment or adjustments are based on the reasonable good faith
beliefs of the Officers executing such Officers’ Certificate at the time of such
execution and (iii) that any related incurrence of Indebtedness is permitted
pursuant to the Agreement. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if the related hedge has a remaining
term in excess of twelve months). Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be
 

 
11

--------------------------------------------------------------------------------

 

 deemed to have been based upon the rate actually chosen, or, if none, then
based upon such optional rate chosen as the Borrower may designate.
 
“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.
 
“Designated Preferred Stock” means Preferred Stock of the Borrower or any Parent
of the Borrower (other than Disqualified Stock), that is issued for cash (other
than to the Borrower or any of its Subsidiaries or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officers’ Certificate,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in the definition of “Cumulative Credit.”
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable, putable or exchangeable), or upon
the happening of any event:
 
(1)   matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise,
 
(2)   is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or
 
(3)   is redeemable at the option of the holder thereof, in whole or in part,
 
in each case prior to 91 days after the Revolving Facility Maturity Date;
 
provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that (x) if such Capital Stock
is issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (y) such Capital Stock shall not constitute Disqualified Stock if
such Capital Stock matures or is mandatorily redeemable or is redeemable at the
option of the holders thereof as a result of a change of control or asset sale
so long as the relevant asset sale or change of control provisions, taken as a
whole, are no more favorable in any material respect to holders of such Capital
Stock than the asset sale and change of control provisions applicable to the
Senior Notes and any purchase requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to the Senior Notes (including the purchase of any Senior Notes
tendered pursuant thereto); provided, further, that any class of Capital Stock
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.
 
“Equipment Financing Agreements” means (A)(1) the Master Purchase Agreement
dated April 27, 1998, between the Borrower and Alpine, (2) the Master Equipment
Lease dated April 21, 1998, between the Borrower and Alpine and (3) the
Assignment Agreement dated April 27, 1998, between the
 

 
12

--------------------------------------------------------------------------------

 

Borrower and Alpine, (B) the equipment financing arrangements pursuant to the
Master Performance and Counter-Indemnity between the Borrower and certain of its
Subsidiaries and Barclays Technology Finance Limited, Barclays Technology
Finance GmbH, Alpine Capital (Europe) Limited and Alpine Capital (Europe)
Limited GmbH and related agreements, (C) the Master Purchase Agreement dated as
of September 23, 2005 between the Borrower and Alpine, (D) any and all
assignment agreements entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business as contemplated by clauses
(A)(1) through (3), (B) and (C) of this definition, in each case, as the same
may be refinanced, amended, modified, restated, renewed, supplemented or
replaced, and (E) any agreements between the Borrower or any of its Restricted
Subsidiaries and any third-party relating generally to the subject matter of the
agreements set forth in clause (A), (B), (C) or (D) of this definition; provided
that any agreements specified in clauses (D) or (E) of this definition are
entered into on terms consistent with then prevailing market conditions.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Event of Loss” means any event that results in the Borrower or its Restricted
Subsidiaries receiving proceeds from any insurance covering any Satellite, or in
the event that the Borrower or any of its Restricted Subsidiaries receives
proceeds from any insurance maintained for it by any Satellite Manufacturer or
any launch provider covering any of such Satellites.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower from:
 
(1)   contributions to its common Capital Stock, and
 
(2)   the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries or any
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,
 
in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an Officer of the Borrower, which are excluded from the
calculation set forth in the definition of the term “Cumulative Credit.”
 
“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction between a willing seller and
a willing and able buyer, neither of whom is under undue pressure or compulsion
to complete the transaction.
 
“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.
 

 
13

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state or territory thereof
or the District of Columbia and any direct or indirect subsidiary of such
Restricted Subsidiary.
 
“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
 
(1)   currency exchange or interest rate swap agreements, cap agreements and
collar agreements; and
 
(2)   other agreements or arrangements designed to manage exposure or protect
such Person against fluctuations in currency exchange or interest rates.
 
“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.
 
“Indebtedness” means, with respect to any Person:
 
(1)   the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money (including
obligations in connection with Equipment Financing Agreements), (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except any such balance that constitutes a current account payable,
trade payable or similar obligation Incurred, (d) in respect of Capitalized
Lease Obligations, or (e) representing any Hedging Obligations, if and to the
extent that any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;
 
(2)   to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and
 
(3)   to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value of such asset
at such date of determination and (b) the amount of such Indebtedness of such
other Person;
 
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations to make payments to one or more insurers
under satellite insurance policies in respect of premiums or the requirement to
remit to such insurer(s) a portion of the future revenue generated by a
 

 
14

--------------------------------------------------------------------------------

 

satellite which has been declared a constructive total loss, in each case in
accordance with the terms of the insurance policies relating thereto; (5) any
obligations to make progress or incentive payments or risk money payments under
any satellite manufacturing contract or to make payments under satellite launch
contracts in respect of launch services provided thereunder, in each case, to
the extent not overdue by more than 90 days; or (6) the financing of insurance
premiums with the carrier of such insurance or take or pay obligations contained
in supply agreements, in each case entered into in the ordinary course of
business.
 
Notwithstanding anything in the Agreement, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under the Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under the Agreement but for the application
of this sentence shall not be deemed an Incurrence of Indebtedness under the
Agreement.
 
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant to Persons engaged in a Similar Business, in each
case of nationally recognized standing that is, in the good faith determination
of the Board of Directors of the Borrower, qualified to perform the task for
which it has been engaged.
 
“Investment Grade Securities” means:
 
(1)   securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),
 
(2)   securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating by any other
Rating Agency, but excluding any debt securities or loans or advances between
and among the Borrower and its Subsidiaries,
 
(3)   investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment and/or distribution, and
 
(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and the covenant in
Section 2.02 of this Annex:
 
(1)   “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a
 

 
15

--------------------------------------------------------------------------------

 

redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:
 
(a)   the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less
 
(b)   the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and
 
(2)   any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by senior management or the Board of Directors of the
Borrower.
 
“Joint Venture” means any Person, other than an individual or a Subsidiary of
the Borrower, (i) in which the Borrower or a Restricted Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of Capital
Stock or otherwise) and (ii) which is engaged in a Similar Business.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any other agreement to give a security interest and any filing of or
agreement to give any financing statement under the Uniform Commercial Code or
equivalent statutes of any jurisdiction); provided that in no event shall an
agreement to sell or an operating lease be deemed to constitute a Lien.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
 
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness.
 
“Offering Memorandum” means the final offering memorandum with respect to the
Senior Notes dated as of April 6, 2006.
 
“Officer” means the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of the Borrower or
any of the Borrower’s Restricted Subsidiaries.
 
“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower or any of the Borrower’s Restricted Subsidiaries,
one of whom must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of the Borrower or
any of the Borrower’s Restricted Subsidiaries, that meets the requirements set
forth in the Agreement.
 
“Parent” means, with respect to any Person, any direct or indirect parent
company of such Person whose only material assets consist of the common Capital
Stock of such Person.
 

 
16

--------------------------------------------------------------------------------

 

“Pari Passu Indebtedness” means:
 
(1) with respect to the Borrower, Credit Agreement Obligations and any
Indebtedness which ranks pari passu in right of payment with Credit Agreement
Obligations; and
 
(2) with respect to any Subsidiary Loan Party, its guarantee of Credit Agreement
Obligations and any Indebtedness which ranks pari passu in right of payment with
such Subsidiary Loan Party’s guarantee.
 
“Permitted Investments” means:
 
(1)   any Investment in the Borrower or any Restricted Subsidiary;
 
(2)   any Investment in Cash Equivalents or Investment Grade Securities;
 
(3)   any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person if as a result of such Investment (a) such Person becomes a
Restricted Subsidiary of the Borrower, or (b) such Person, in one transaction or
a series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower;
 
(4)   any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Section 2.04 of this Annex or any other disposition of assets not
constituting an Asset Sale;
 
(5)   any Investment existing on the Second Restatement Effective Date and any
Investments made pursuant to binding commitments in effect on the Second
Restatement Effective Date;
 
(6)   advances to employees not in excess of $5.0 million outstanding at any one
time in the aggregate; provided that advances that are forgiven shall continue
to be deemed outstanding;
 
(7)   any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;
 
(8)   Hedging Obligations permitted under clause (j) of the second paragraph of
Section 2.01 of this Annex;
 
(9)   any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (9) that are at that time
outstanding (after giving effect to the sale of Investments made pursuant to
this clause (9) to the extent the proceeds of such sale received by the Borrower
and its Restricted Subsidiaries consists of cash and Cash Equivalents), not to
exceed $20.0 million, at the time of such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (9) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of such Investment and such Person
becomes a Restricted Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1) above and
 

 
17

--------------------------------------------------------------------------------

 

shall cease to have been made pursuant to this clause (9) for so long as such
Person continues to be a Restricted Subsidiary;
 
(10)   additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding (after giving effect to the sale of Investments made pursuant to
this clause (10) to the extent the proceeds of such sale received by the
Borrower and its Restricted Subsidiaries consists of cash and Cash Equivalents),
not to exceed the greater of (x) $40.0 million and (y) 7.0% of Total Assets of
the Borrower at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);
 
(11)   loans and advances to officers, directors and employees for
business-related travel expenses, moving and relocation expenses and other
similar expenses, in each case Incurred in the ordinary course of business;
 
(12)   Investments the payment for which consists of Equity Interests of the
Borrower or any Parent of the Borrower (other than Disqualified Stock);
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under the calculation set forth in the
definition of the term “Cumulative Credit;”
 
(13)   any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of the second paragraph
of the covenant in Section 2.05 of this Annex (except transactions described in
clauses (2), (6), (7), (8), (9), (13) and (14) of such paragraph);
 
(14)   Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
 
(15)   guarantees not prohibited by or required pursuant to, as the case may be,
the covenants in Section 2.01 of this Annex, the definition of “Collateral and
Guarantee Requirement” in the Agreement and Section 5.10 of the Agreement;
 
(16)   any Investments by Subsidiaries that are not Restricted Subsidiaries in
other Subsidiaries that are not Restricted Subsidiaries of the Borrower;
 
(17)   Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;
 
(18)   additional Investments in Joint Ventures of the Borrower or any of its
Restricted Subsidiaries existing on the Second Restatement Effective Date in an
aggregate amount not to exceed $15.0 million outstanding at any one time;
 
(19)   Investments of a Restricted Subsidiary of the Borrower acquired after the
Second Restatement Effective Date or of an entity merged into, amalgamated with,
or consolidated with a Restricted Subsidiary of the Borrower in a transaction
that is not prohibited by the covenant in Section 2.08 of this Annex after the
Second Restatement Effective Date to the extent that such Investments were not
made in contemplation of such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation; and
 
(20)   any Investment in the Senior Notes.
 

 
18

--------------------------------------------------------------------------------

 

“Permitted Liens” means, with respect to any Person:
 
(1)   pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;
 
(2)   Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;
 
(3)   Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings;
 
(4)   Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued at the
request of and for the account of such Person in the ordinary course of its
business;
 
(5)   minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
 
(6)   (A) Liens securing an aggregate principal amount of Pari Passu
Indebtedness not to exceed the greater of (x) the aggregate principal amount of
Pari Passu Indebtedness permitted to be Incurred pursuant to clause (a) of the
second paragraph of the covenant in Section 2.01 of this Annex and (y) the
maximum principal amount of Indebtedness that, as of such date, and after giving
effect to the Incurrence of such Indebtedness and the application of the
proceeds therefrom on such date, would not cause the Secured Indebtedness
Leverage Ratio of the Borrower to exceed 1.50 to 1.00, and (B) Liens securing
Indebtedness permitted to be Incurred pursuant to the Non-Guarantor Exception
and clauses (b), (d) (provided that such Liens do not extend to any property or
assets that are not property being purchased, leased, constructed or improved
with the proceeds of such Indebtedness being Incurred pursuant to clause (d)),
(s) or (u) (provided that such Liens do not extend to any property or assets
that are not property being purchased, leased, constructed or improved with the
proceeds of such Indebtedness being Incurred pursuant to clause (u)) of the
second paragraph of the covenant in Section 2.01 of this Annex; provided that
the Lien may not extend to any other property owned by such Person or any of its
Restricted Subsidiaries at the time the Lien is Incurred (other than assets and
property affixed or appurtenant thereto and income and profits arising therefrom
and except for customary cross collateral arrangements with respect to property
or equipment financed by the same financing source pursuant to the same
financing scheme); provided, further, that (i) in the case of the Non-Guarantor
Exception and clause (s), such Lien does not extend to the property or assets of
the Borrower or any Subsidiary of the Borrower other than a Restricted
Subsidiary that is not a Subsidiary Loan Party and (ii) any Liens under clause
(A) above securing Pari Passu Indebtedness or any Liens under clause (B) above
securing Indebtedness permitted to be incurred pursuant to clause (b) of Section
2.01 of this Annex, shall, in each case, be
 

 
19

--------------------------------------------------------------------------------

 

subordinated to the Liens in respect of the Credit Agreement Obligations in
accordance with (and otherwise subject to) an intercreditor agreement having
terms consistent with the terms of the Intercreditor Agreement or such other
terms that are reasonably acceptable to the Administrative Agent;
 
(7)   Liens existing on the Third Restatement Effective Date and Liens created
under the Loan Documents;
 
(8)   Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
of the Borrower;
 
(9)   Liens on assets or property at the time the Borrower or a Restricted
Subsidiary of the Borrower acquired the assets or property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any Restricted Subsidiary of the Borrower; provided, however, that
such Liens are not created or Incurred in connection with, or in contemplation
of, such acquisition; provided, further, however, that the Liens may not extend
to any other assets or property owned by the Borrower or any Restricted
Subsidiary of the Borrower;
 
(10)   Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary of the
Borrower permitted to be Incurred in accordance with the covenant in Section
2.01 of this Annex;
 
(11)   Liens securing Hedging Obligations permitted to be Incurred under clause
(j) of the second paragraph of the covenant in Section 2.01 of this Annex;
 
(12)   Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
 
(13)   leases and subleases of real property granted to others in the ordinary
course of business that do not (i) materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries or
(ii) secure any Indebtedness;
 
(14)   Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;
 
(15)   Liens in favor of the Borrower or any Subsidiary Loan Party;
 
(16)   Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to the Borrower’s customer at the site at
which such equipment is located;
 
(17)   Liens or deposits made in the ordinary course of business in connection
with insurance maintained by the Company and its Subsidiaries;
 
(18)   Liens on the Equity Interests of Unrestricted Subsidiaries;
 
(19)   grants of software and other licenses in the ordinary course of business;
 

 
20

--------------------------------------------------------------------------------

 

(20)   Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (7), (8) and (9); provided, however, that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (7), (8) and (9) at
the time the original Lien became a Permitted Lien under the Agreement, and (B)
an amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;
 
(21)   other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed $5.0 million at any one time
outstanding;
 
(22)   Liens incurred pursuant to the Equipment Financing Agreements;
 
(23)   Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;
 
(24)   Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums;
 
(25)   Liens on the COFACE Collateral securing the COFACE Loan; and
 
(26)   Liens securing Specified Cash Management Arrangement Agreements with
Qualified Counterparties.
 
“Person” or “person” means any individual, corporation, partnership, limited
liability company, Joint Venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
 
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.
 
“Presumed Tax Rate” means the highest effective marginal statutory combined U.S.
federal, state and local income tax rate prescribed for an individual residing
in New York City (taking into account (i) the deductibility of state and local
income taxes for U.S. federal income tax purposes, assuming the limitation of
Section 68(a)(2) of the Code applies and taking into account any impact of
Section 68(f) of the Code, and (ii) the character (long-term or short-term
capital gain, dividend income or other ordinary income) of the applicable
income).
 
“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Senior Notes for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower or any
Parent of the Borrower as a replacement agency for Moody’s or S&P, as the case
may be.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Annex A, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Borrower.
 

 
21

--------------------------------------------------------------------------------

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or such Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.
 
“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.
 
“Satellite” means any satellite owned by the Borrower or any of its Restricted
Subsidiaries and any satellite purchased by the Borrower or any of its
Restricted Subsidiaries pursuant to the terms of a Satellite Purchase Agreement,
whether such satellite is in the process of manufacture, has been delivered for
launch or is in orbit (whether or not in operational service).
 
“Satellite Manufacturer” means, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.
 
“Satellite Purchase Agreement” means, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.
 
“Satellite Purchaser” means the Borrower or any Restricted Subsidiary that is a
party to a Satellite Purchase Agreement.
 
“SEC” means the Securities and Exchange Commission.
 
“Second Amended and Restated Limited Liability Company Agreement” means the
Second Amended and Restated Limited Liability Company Agreement of the Borrower
dated as of February 28, 2006, as amended, modified or supplemented from time to
time, in each case, in accordance with the Agreement.
 
“Secured Indebtedness” means any Indebtedness secured by a Lien.
 
“Secured Indebtedness Leverage Ratio” means, with respect to any Person, at any
date the ratio of (i) Secured Indebtedness of such Person and its Restricted
Subsidiaries as of such date of calculation (determined on a consolidated basis
in accordance with GAAP) to (ii) Adjusted EBITDA of such Person for the four
full fiscal quarters for which internal financial statements are available
immediately preceding such date on which such additional Indebtedness is
Incurred. In the event that the Borrower or any of its Restricted Subsidiaries
Incurs or redeems any Indebtedness subsequent to the commencement of the period
for which the Secured Indebtedness Leverage Ratio is being calculated but prior
to the event for which the calculation of the Secured Indebtedness Leverage
Ratio is made (the “Secured Leverage Calculation Date”), then the Secured
Indebtedness Leverage Ratio shall be calculated giving pro forma effect to such
Incurrence or redemption of Indebtedness as if the same had occurred at the
beginning of the applicable four-quarter period. The provisions applicable to
pro forma transactions and Indebtedness set forth in the second paragraph of the
definition of “Debt to Adjusted EBITDA Ratio” will apply for purposes of making
the computation referred to in this paragraph.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 

 
22

--------------------------------------------------------------------------------

 

“Similar Business” means any business or activity of the Borrower or any of its
Subsidiaries currently conducted or proposed as of the Second Restatement
Effective Date, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof, or is
complementary, incidental, ancillary or related thereto.
 
“SPACEWAY Services Agreement” means the SPACEWAY Services Agreement between the
Borrower and DIRECTV dated as of the Closing Date for the provision of technical
services to each other in connection with SPACEWAY assets, in each case as such
agreement may be amended, modified or otherwise supplemented from time to time.
 
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).
 
“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Credit Agreement Obligations and (b) with respect to any
Subsidiary Loan Party, any Indebtedness of such Subsidiary Loan Party which is
by its terms subordinated in right of payment to its guarantee of Credit
Agreement Obligations.
 
“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of such Person or a combination thereof,
(2) any partnership, joint venture or limited liability company of which (x)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Wholly Owned Restricted Subsidiary of such
Person is a controlling general partner or otherwise controls such entity and
(3) any Person that is consolidated in the consolidated financial statements of
the specified Person in accordance with GAAP.
 
“Subtracted Historical Adjustment” means the gain on sale of real estate for
purposes of calculating Adjusted EBITDA, in the amount set forth in and as
further described in the Offering Memorandum, but only to the extent the
adjustment for such gain occurred in the consecutive four quarter period
referred to in the definition of Debt to Adjusted EBITDA Ratio.
 
“Total Assets” means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries, as shown on the most recent
balance sheet.
 
“Transaction Documents” means the Transaction Agreement, Loan Documents, the
Debt Documents and, in each case, any other document entered into in connection
therewith, in each case as amended, supplemented or modified from time to time.
 
“Unrestricted Subsidiary” means:
 

 
23

--------------------------------------------------------------------------------

 

(1)   any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and
 
(2)   any Subsidiary of an Unrestricted Subsidiary.
 
The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
(other than any Subsidiary of the Subsidiary to be so designated); provided,
however, that the Subsidiary to be so designated and its Subsidiaries do not at
the time of designation have and do not thereafter Incur any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Borrower
or any of its Restricted Subsidiaries (other than Equity Interests of
Unrestricted Subsidiaries); provided, further, however, that either:
 
(a)   the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or
 
(b)   if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under the covenant in Section 2.02 of this Annex.
 
The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:
 
(x) (1) the Borrower could Incur $1.00 of additional Indebtedness pursuant to
the Debt to Adjusted EBITDA Ratio test described in the first paragraph in
Section 2.01 of this Annex, or (2) the Debt to Adjusted EBITDA Ratio for the
Borrower and its Restricted Subsidiaries would be less than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such designation,
in each case on a pro forma basis taking into account such designation, and
 
(y) no Event of Default shall have occurred and be continuing.
 
Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors of the
Borrower giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.
 
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals) shall at the time be owned by such
 

 
24

--------------------------------------------------------------------------------

 

Person or by one or more Wholly Owned Subsidiaries of such Person and one or
more Wholly Owned Subsidiaries of such Person.
 
ARTICLE II.
 
Section 2.01   Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.
 
The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing:
 
(1)   the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and
 
(2) the Borrower will not permit any of its Restricted Subsidiaries to issue any
shares of Preferred Stock;
 
provided, however, that the Borrower and any Restricted Subsidiary may Incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock and any Restricted Subsidiary may issue shares of Preferred Stock, in each
case if the Debt to Adjusted EBITDA Ratio of the Borrower for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is Incurred or such Disqualified Stock or Preferred Stock is issued would be
less than or equal to 5.00 to 1.00 determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period; provided that the amount
of Indebtedness that may be Incurred and Disqualified Stock or Preferred Stock
that may be issued pursuant to the foregoing by non-Subsidiary Loan Parties
shall not exceed $40.0 million at any one time outstanding (the “Non-Guarantor
Exception”).
 
The foregoing limitations will not apply to (collectively, “Permitted Debt”):
 
(a)   Indebtedness created hereunder and under the other Loan Documents and the
Incurrence by the Company or its Restricted Subsidiaries of Indebtedness under
any other Credit Agreement and the issuance and creation of letters of credit
and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof) in aggregate principal amount not to exceed the greater of (x) $50.0
million and (y) the amount of the Borrowing Base as of the date of such
Incurrence;
 
(b)   the Incurrence by the Borrower and the Subsidiary Loan Parties of
Indebtedness represented by the Senior Notes and guarantees thereof, as
applicable (and any exchange notes and guarantees thereof);
 
(c)   Indebtedness of the Borrower and its Restricted Subsidiaries existing on
the Second Restatement Effective Date (other than Indebtedness described in
clauses (a) and (b));
 

 
25

--------------------------------------------------------------------------------

 

(d)   (1) Indebtedness (including Capitalized Lease Obligations) Incurred by the
Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by the
Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of the Borrower to finance (whether prior to or within
270 days after) the purchase, lease, construction or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets (but no other material
assets)) and (2) any Acquired Indebtedness, provided however, that the aggregate
principal amount of Indebtedness (including Acquired Indebtedness), Disqualified
Stock and Preferred Stock incurred pursuant to this clause (d), when aggregated
with the principal amount of all other Indebtedness (including Acquired
Indebtedness), Disqualified Stock and Preferred Stock then outstanding that was
Incurred pursuant to this clause (d), does not exceed the greater of (x) $25.0
million and (y) 3.5% of Total Assets of the Borrower at the time of Incurrence;
 
(e)   Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to drawn
letters of credit and drawn bank guarantees issued in the ordinary course of
business, including without limitation drawn letters of credit in respect of
workers’ compensation claims, health, disability or other benefits to employees
or former employees or their families or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims;
 
(f)   Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the Transactions
or the disposition of any business, assets or a Subsidiary of the Borrower in
accordance with the terms of the Agreement, other than guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
 
(g)   Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness is subordinated in right of payment to the Credit Agreement
Obligations; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an Incurrence of such Indebtedness;
 
(h)   shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock;
 
(i)   Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Loan Party incurs such
Indebtedness, and such Indebtedness is owed to a Restricted Subsidiary that is
not a Subsidiary Loan Party, such Indebtedness is subordinated in right of
payment to the guarantee of such Subsidiary Loan Party; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any Restricted Subsidiary holding such Indebtedness ceasing to
be a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except (x) to the Borrower or another Restricted Subsidiary or (y)
a pledge of Indebtedness referred to in this clause (i) shall be deemed to be
held by the pledgor and shall not be deemed a transfer until the pledgee
commences actions to foreclose on such Indebtedness) shall be deemed, in each
case, to be an Incurrence of such Indebtedness;
 

 
26

--------------------------------------------------------------------------------

 

(j)   Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes) (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of the Agreement to be outstanding or (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges;
 
(k)   Indebtedness (including reimbursement obligations with respect to drawn
letters of credit and bank guarantees) in respect of drawn performance, bid,
appeal and surety bonds and completion guarantees provided by the Borrower or
any Restricted Subsidiary in the ordinary course of business;
 
(l)   Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower not otherwise permitted hereunder in an aggregate principal amount
which, when aggregated with the principal amount or liquidation preference of
all other Indebtedness and Disqualified Stock then outstanding and Incurred
pursuant to this clause (l), does not exceed $40.0 million at any one time
outstanding;
 
(m)   any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any of its Restricted Subsidiaries so
long as the Incurrence of such Indebtedness or other Obligations by the Borrower
or such Restricted Subsidiary is permitted under the terms of the Agreement;
provided that if such Indebtedness is by its express terms subordinated in right
of payment to the Credit Agreement Obligations or the guarantee of such
Restricted Subsidiary, as applicable, any such guarantee of such guarantor with
respect to such Indebtedness shall be subordinated in right of payment to the
Credit Agreement Obligations or such Subsidiary Loan Party’s guarantee, as
applicable, substantially to the same extent as such Indebtedness is
subordinated to the Credit Agreement Obligations or the guarantee of such
Restricted Subsidiary, as applicable;
 
(n)   the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower which serves to refund, refinance or defease any Indebtedness,
Disqualified Stock or Preferred Stock Incurred as permitted under the first
paragraph of this covenant and clauses (b), (c), (d), (n), (o), (r) and (s) of
this paragraph or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so refund or refinance such Indebtedness, Disqualified Stock or
Preferred Stock, including any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to pay premiums and fees in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:
 
(1)   has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced;
 
(2)   has a Stated Maturity which is no earlier than the earlier of (x) the
Stated Maturity of the Indebtedness being refunded or refinanced or (y) at least
91 days later than the Revolving Facility Maturity Date;
 
(3)   to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Credit Agreement Obligations or the guarantee of such Restricted
Subsidiary, as applicable, such Refinancing Indebtedness is junior to the Credit
Agreement Obligations or the guarantee of such Restricted Subsidiary, as
applicable, or (b) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock;
 

 
27

--------------------------------------------------------------------------------

 

(4) is Incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced
plus premium and fees Incurred in connection with such refinancing;
 
(5) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary of the Borrower that is not a Subsidiary Loan Party that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Subsidiary Loan Party, or (y) Indebtedness of the Borrower or a Restricted
Subsidiary that refinances Indebtedness, Disqualified Stock or Preferred Stock
of an Unrestricted Subsidiary; and
 
(6) in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under clause (d) or (s), shall be deemed to have been
Incurred and to be outstanding under such clause (d) or (s), as applicable, and
not this clause (n) for purposes of determining amounts outstanding under such
clauses (d) and (s);
 
and provided, further, that subclauses (1) and (2) of this clause (n) will not
apply to any refunding, refinancing or defeasance of any Secured Indebtedness
the Liens in respect of which are expressly subordinated to the Liens in respect
of the Credit Agreement Obligations;
 
(o)   Indebtedness, Disqualified Stock or Preferred Stock of Persons that are
acquired by the Borrower or any of its Restricted Subsidiaries or merged or
amalgamated into the Borrower or a Restricted Subsidiary in accordance with the
terms of the Agreement; provided, however, that such Indebtedness, Disqualified
Stock or Preferred Stock is not Incurred in contemplation of such acquisition,
merger or amalgamation; provided, further, however, that after giving effect to
such acquisition, merger or amalgamation:
 
(1)   the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set forth in the
first paragraph of this covenant; or
 
(2)   the Debt to Adjusted EBITDA Ratio of the Borrower would be less than or
equal to such ratio immediately prior to such acquisition;
 
(p)   Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;
 
(q)   [reserved];
 
(r)   Contribution Indebtedness;
 
(s)   Indebtedness of non-Subsidiary Loan Parties Incurred for working capital
purposes and any refinancings of such Indebtedness; provided, however, that the
aggregate principal amount of Indebtedness Incurred under this clause (s), when
aggregated with the principal amount of all other Indebtedness then outstanding
and Incurred pursuant to this clause (s), does not exceed $25.0 million;
 
(t) Indebtedness of the Borrower or its Restricted Subsidiaries pursuant to the
Equipment Financing Agreements;
 

 
28

--------------------------------------------------------------------------------

 
(u)   Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries under Capitalized Lease Obligations with respect to no more than
three Satellites at any time;
 
(v)   Subordinated Indebtedness Incurred by the Borrower or any of the
Subsidiary Loan Parties to finance the purchase, design, lease, construction,
launch, launch insurance, in-orbit insurance or improvement of one of more
Satellites (other than SPACEWAY 3) following the Second Restatement Effective
Date; provided, however, that the aggregate amount of Subordinated Indebtedness
Incurred under this clause (v), when aggregated with the principal amount of all
other Subordinated Indebtedness then outstanding and Incurred pursuant to this
clause (v), does not exceed $200.0 million; and
 
(w)   Indebtedness of the Borrower or any of its Restricted Subsidiaries under
the COFACE Loan.
 
For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness, Disqualified Stock or Preferred Stock meets the criteria
of one or more of the categories of permitted Indebtedness, Disqualified Stock
or Preferred Stock described in clauses (a) through (v) above or is entitled to
be Incurred pursuant to the first paragraph of this covenant, the Borrower
shall, in its sole discretion, divide, classify or reclassify, or later divide,
classify or reclassify, such item of Indebtedness, Disqualified Stock or
Preferred Stock in any manner that complies with this covenant and such item of
Indebtedness, Disqualified Stock or Preferred Stock will be treated as having
been Incurred pursuant to one or more of such clauses or pursuant to the first
paragraph hereof. Notwithstanding the foregoing, Indebtedness under the
Agreement outstanding on the Second Restatement Effective Date (if any) will be
deemed to have been incurred on such date in reliance on the exception provided
by clause (a) above and the Borrower shall not be permitted to reclassify all or
any portion of such Indebtedness outstanding on the Second Restatement Effective
Date. Accrual of interest, the accretion of accreted value, amortization or
original issue discount, the payment of interest in the form of additional
Indebtedness with the same terms, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness for purposes
of this covenant. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this covenant.
 
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.
 

 
29

--------------------------------------------------------------------------------

 

Section 2.02   Limitation on Restricted Payments.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly:
 
(1)   declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment with respect to such Equity Interests made in connection with any
merger, amalgamation or consolidation involving the Borrower (other than (A)
dividends or distributions by the Borrower payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower or (B) dividends or
distributions by a Restricted Subsidiary so long as, in the case of any dividend
or distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities);
 
(2) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower or any Parent of the Borrower, including in connection with any
merger or consolidation;
 
(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness of the Borrower or any
Restricted Subsidiary (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement and (B)
Indebtedness permitted under clauses (g) and (i) of the second paragraph of the
covenant in Section 2.01 of this Annex); or
 
(4) make any Restricted Investment
 
(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
 
(a)   no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
 
(b)   immediately after giving effect to such transaction on a pro forma basis,
the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test in the first
paragraph of the covenant in Section 2.01 of this Annex; and
 
(c)   such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Second Restatement Effective Date (including Restricted Payments permitted
by clauses (1), (4), (6) and (7) of the next succeeding paragraph, but excluding
all other Restricted Payments permitted by
 

 
30

--------------------------------------------------------------------------------

 

the next succeeding paragraph), is less than the amount equal to the difference
between (i) the Cumulative Credit and (ii) 1.4 times Cumulative Interest
Expense.
 
The foregoing provisions will not prohibit:
 
(1)   the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of the Agreement;
 
(2)   (a) the repurchase, retirement or other acquisition of any Equity
Interests (“Retired Capital Stock”) of the Borrower or any Parent of the
Borrower or Subordinated Indebtedness of the Borrower, any Parent of the
Borrower or any Subsidiary Loan Party in exchange for, or out of the proceeds
of, the substantially concurrent sale (other than the Cash Contribution Amount
or the sale of any Disqualified Stock or Designated Preferred Stock or any
Equity Interests sold to a Restricted Subsidiary of the Borrower or to an
employee stock ownership plan or any trust established by the Borrower or any of
its Subsidiaries) of Equity Interests of the Borrower or any Parent of the
Borrower or contributions to the equity capital of the Borrower (collectively,
including any such contributions, “Refunding Capital Stock”) and (b) the
declaration and payment of accrued dividends on the Retired Capital Stock out of
the proceeds of the substantially concurrent sale (other than to a Subsidiary of
the Borrower or to an employee stock ownership plan or any trust established by
the Borrower or any of its Subsidiaries) of Refunding Capital Stock;
 
(3)   the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or any Subsidiary Loan Party made by
exchange for, or out of the proceeds of the substantially concurrent sale (or as
promptly as practicable after giving any requisite notice to the holders of such
Subordinated Indebtedness) of, new Indebtedness of the Borrower or any
Subsidiary Loan Party which is Incurred in accordance with the covenant in
Section 2.01 of this Annex so long as (a) the principal amount of such new
Indebtedness does not exceed the principal amount of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value (plus
the amount of any premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired plus any fees incurred in connection therewith), (b) such
Indebtedness is Incurred by the Borrower or by a Subsidiary Loan Party in
respect of refinanced Indebtedness of a Subsidiary Loan Party and, in each case,
is subordinated to the Credit Agreement Obligations, or the related guarantee,
as the case may be, at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, acquired or retired
for value, (c) such Indebtedness has a final scheduled maturity date equal to or
later than the earlier of (x) final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired or (y) at least
91 days later than the Revolving Facility Maturity Date, and (d) such
Indebtedness has a Weighted Average Life to Maturity at the time Incurred which
is not less than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired;
 
(4)   the repurchase, retirement or other acquisition (or dividends to any
Parent of the Borrower to finance any such repurchase, retirement or other
acquisition) for value of Equity Interests of the Borrower or any Parent of the
Borrower held by any future, present or former employee, director or consultant
of the Borrower, any Parent of the Borrower or any Subsidiary of the Borrower
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or arrangement; provided,
however, that the aggregate amounts paid under this clause (4) do not exceed
$7.5 million in any calendar year (with unused amounts in any calendar year
being permitted to be carried over to succeeding calendar years subject to a
maximum payment (without giving effect to the following proviso) of $15.0
million in any calendar year); provided, further, however, that such amount in
any calendar year may be increased by an amount not to exceed: (a) the cash
proceeds received
 

 
31

--------------------------------------------------------------------------------

 

by the Borrower or any of its Restricted Subsidiaries from the sale of Equity
Interests (other than Disqualified Stock or Designated Preferred Stock) of the
Borrower to members of management, directors or consultants of the Borrower, any
Parent of the Borrower and Restricted Subsidiaries of the Borrower (provided
that the amount of such cash proceeds utilized for any such repurchase,
retirement, other acquisition or dividend will not increase the amount available
for Restricted Payments under clause (c) of the immediately preceding
paragraph); plus (b) the cash proceeds of key man life insurance policies
received by the Borrower, any Parent of the Borrower (to the extent contributed
to the Borrower) or the Restricted Subsidiaries of the Borrower after the Second
Restatement Effective Date; less (c) the amount of any Restricted Payments
previously made pursuant to subclauses (a) and (b) of this second proviso of
clause (4); provided that the Borrower may elect to apply all or any portion of
the aggregate increase contemplated by subclauses (a) and (b) above in any
calendar year;
 
(5)   the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries issued or incurred in accordance with the covenant in
Section 2.01 of this Annex;
 
(6)   the declaration and payment of dividends or distributions (a) to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after the Second Restatement Effective Date and (b) to any Parent
of the Borrower, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of any Parent of the Borrower issued after the Second
Restatement Effective Date; provided, however, that (A) in the case of subclause
(a) and (b) of this clause (6), for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock, after giving
effect to such issuance (and the payment of dividends or distributions) on a pro
forma basis, the Borrower would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test in
the first paragraph of the covenant in Section 2.01 of this Annex and (B) the
aggregate amount of dividends declared and paid pursuant to subclause (a) and
(b) of this clause (6) does not exceed the net cash proceeds actually received
by the Borrower, or contributed to the Borrower by any Parent, from any such
sale of Designated Preferred Stock (other than Disqualified Stock) issued after
the Second Restatement Effective Date;
 
(7)   the payment of dividends on the Borrower’s common Capital Stock (or the
payment of dividends to any Parent of the Borrower to fund the payment by such
Parent of the Borrower of dividends on such entity’s common Capital Stock) of up
to 6.0% per annum of the net cash proceeds received by or contributed to the
Borrower from any public offering of common Capital Stock after the Second
Restatement Effective Date, other than public offerings with respect to common
Capital Stock of the Borrower or any Parent of the Borrower registered on Form
S-4 or Form S-8 and other than any public sale constituting an Excluded
Contribution;
 
(8)   Investments that are made with Excluded Contributions;
 
(9)   other Restricted Payments in an aggregate amount not to exceed $30.0
million;
 
(10)   the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary of the
Borrower by, Unrestricted Subsidiaries (other than to the extent such
Investments were made pursuant to clause (9) above or pursuant to clauses (9) or
(10) of the definition of Permitted Investments);
 
(11)   (a) for so long as the Borrower is a Flow Through Entity, payment of
dividends or other distributions to any member of the Borrower in an amount,
with respect to any period after the
 

 
32

--------------------------------------------------------------------------------

 

Second Restatement Effective Date, (i) not to exceed the tax amount that the
Borrower is required to distribute to its members pursuant to Section 6.3.4 of
the Second Amended and Restated Limited Liability Company Agreement as in effect
on the Second Restatement Effective Date with respect to the Borrower for such
period or (ii) in the event that Section 6.3.4 of the Second Amended and
Restated Limited Liability Company Agreement is no longer operable, equal to (A)
the product of the amount of aggregate net taxable income allocated by the
Borrower to such member of the Borrower for such period multiplied by the
Presumed Tax Rate for such period less (B) the amount of dividends or other
distributions, if any, received by such member from the Borrower during such
period; and (b) if the Borrower is not a Flow Through Entity, payment of
dividends or other distributions to any direct or indirect Parent of the
Borrower that files a consolidated U.S. federal tax return that includes the
Borrower and its subsidiaries in an amount not to exceed the amount that the
Borrower and its Restricted Subsidiaries would have been required to pay in
respect of federal, state or local taxes, as the case may be, in respect of such
year if the Borrower and its Restricted Subsidiaries had paid such taxes
directly as a stand-alone taxpayer or stand-alone group;
 
(12)   the declaration and payment of dividends to, or the making of loans to,
any Parent of the Borrower (a) in amounts required for such entity to pay
general corporate overhead expenses (including salaries, bonuses and benefits
paid to management and employees of any Parent, directors’ and officers’
insurance premiums, audit fees and other costs associated with any Parent being
a public company with a class of equity securities registered under the Exchange
Act and professional and administrative expenses) for any direct or indirect
parent entity of the Borrower to the extent such expenses are attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries and
(b) in amounts required for any Parent of the Borrower to pay interest and/or
principal on Indebtedness that satisfies each of the following: (i) the proceeds
of which were contributed to the Borrower or any of its Restricted Subsidiaries,
(ii) that has been guaranteed by, or is otherwise considered Indebtedness of,
the Borrower Incurred in accordance with the covenant in Section 2.01 of this
Annex and (iii) that was incurred (A) to refund, refinance or defease
Indebtedness of such Parent of the Borrower or the Borrower and (B) pursuant to
the first paragraph or clause (n) of the second paragraph of the covenant in
Section 2.01 of this Annex;
 
(13)   repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
 
(14)   payments to Permitted Holders for management, consulting, monitoring and
advisory services in an aggregate amount not to exceed $1.0 million in any
fiscal year, plus out of pocket costs and expenses incurred in connection with
such services; and
 
(15)   any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or made in connection with the consummation of the
Transactions (including payments made pursuant to or as contemplated by the
Transaction Documents, whether payable on the Closing Date or thereafter), or
owed by any Parent of the Borrower, the Borrower or Restricted Subsidiaries of
the Borrower to Affiliates, in each case to the extent permitted by the covenant
in Section 2.05 of this Annex;
 
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (5), (6), (7), (9), and (10), no
Default or Event of Default shall have occurred and be continuing or would occur
as a consequence thereof.
 
The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The Fair Market
 

 
33

--------------------------------------------------------------------------------

 

Value of any assets or securities that are required to be valued by this
covenant will be determined in good faith by senior management or the Board of
Directors of the Borrower.
 
As of the Second Restatement Effective Date, all of the Borrower’s Subsidiaries
will be Restricted Subsidiaries.  The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments or Permitted
Investments in an amount determined as set forth in the last sentence of the
definition of “Investments.” Such designation will only be permitted if
Restricted Payments or Permitted Investments in such amount would be permitted
at such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.
 
Section 2.03   Dividend and Other Payment Restrictions Affecting Subsidiaries.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to: (a)(i) pay dividends or make any other distributions
to the Borrower or any of its Restricted Subsidiaries (1) on its Capital Stock
or (2) with respect to any other interest or participation in, or measured by,
its profits; or (ii) pay any Indebtedness owed to the Borrower or any of its
Restricted Subsidiaries; (b) make loans or advances to the Borrower or any of
its Restricted Subsidiaries; or (c) sell, lease or transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries;
except in each case for such encumbrances or restrictions existing under or by
reason of:
 
(1)   contractual encumbrances or restrictions in effect on the Second
Restatement Effective Date, including pursuant to the Agreement and the other
Loan Documents;
 
(2)   the Senior Note Indenture and the Senior Notes (and any exchange notes and
guarantees thereof);
 
(3)   applicable law or any applicable rule, regulation or order;
 
(4)   any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person, so acquired;
 
(5)   contracts or agreements for the sale of assets, including customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;
 
(6)   Secured Indebtedness otherwise permitted to be Incurred pursuant to the
covenants in Sections 2.01 and 2.06 of this Annex that limit the right of the
debtor to dispose of the assets securing such Indebtedness;
 

 
34

--------------------------------------------------------------------------------

 

(7)   restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
 
(8)   customary provisions in joint venture agreements and other similar
agreements (including customary provisions in agreements relating to any Joint
Venture);
 
(9)   purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature discussed in clause (c) above on the property so acquired;
 
(10)   customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions of the type described in clause (c) above on the property subject
to such lease;
 
(11)   other Indebtedness or Disqualified Stock of the Borrower or any
Restricted Subsidiary of the Borrower or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Second Restatement
Effective Date and permitted pursuant to the covenant in Section 2.01 of this
Annex; provided that such encumbrances and restrictions contained in any
agreement or instrument will not materially affect the Borrower’s ability to
make anticipated principal or interest payments on the Credit Agreement
Obligations (as determined in good faith by senior management or the Board of
Directors of the Borrower);
 
(12)   restrictions pursuant to the Equipment Financing Agreements; and
 
(13)   any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(12) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of senior management or the Board of Directors of the
Borrower, no more restrictive as a whole with respect to such encumbrances and
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
 
For purposes of determining compliance with this covenant, (i) the priority of
any Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common Capital Stock shall
not be deemed a restriction on the ability to make distributions on Capital
Stock and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.
 
Section 2.04   Asset Sales.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, cause or
make an Asset Sale, unless (x) the Borrower or any of its Restricted
Subsidiaries, as the case may be, receives consideration at the time of such
Asset Sale at least equal to the Fair Market Value (as determined in good faith
by the Board of Directors of the Borrower) of the assets sold or
 

 
35

--------------------------------------------------------------------------------

 
otherwise disposed of and (y) at least 75% of the consideration therefor
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of Cash Equivalents; provided that the amount of: (a) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet) of the Borrower or any Restricted Subsidiary of the
Borrower (other than liabilities that are by their terms subordinated to the
Credit Agreement Obligations) that are assumed by the transferee of any such
assets and from which the Borrower or any Restricted Subsidiary are released in
writing, (b) any notes or other obligations or other securities or assets
received by the Borrower or such Restricted Subsidiary of the Borrower from such
transferee that are converted by the Borrower or such Restricted Subsidiary of
the Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received), and (c) any Designated Non-cash Consideration received by
the Borrower or any of its Restricted Subsidiaries in such Asset Sale having an
aggregate Fair Market Value (as determined in good faith by the Board of
Directors of the Borrower), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed 5.0% of Total Assets of the Borrower at the time of
the receipt of such Designated Non-cash Consideration (with the Fair Market
Value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value), shall
be deemed to be Cash Equivalents for the purposes of this provision.
 
Section 2.05   Transactions with Affiliates.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, make any payment to, or sell, lease, transfer or otherwise dispose
of any of its properties or assets to, or purchase any property or assets from,
or enter into or make or amend any transaction or series of transactions,
contract, agreement, understanding, loan, advance or guarantee with or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of $2.0 million,
unless:
 
(a)   such Affiliate Transaction is on terms that are not less favorable to the
Borrower or the relevant Restricted Subsidiary than those that could have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and
 
(b)   with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (a) above.
 
The foregoing provisions will not apply to the following:
 
(1)   transactions between or among the Borrower and/or any of its Restricted
Subsidiaries;
 
(2)   Restricted Payments permitted by the provisions of the covenant in Section
2.02 of this Annex and Investments under the definition of “Permitted
Investments” in this Annex;
 
(3)   the entering into of any agreement to pay, and the payment of, (i)
management, consulting, monitoring and advisory fees and expenses to the
Permitted Holders in an aggregate amount
 

 
36

--------------------------------------------------------------------------------

 

in any fiscal year not to exceed $1.0 million and (ii) expense reimbursement, in
each case made pursuant to any agreement, or any agreement contemplated by such
agreement, each as described under the caption “Certain relationships and
related transactions” in the Offering Memorandum;
 
(4)   the payment of reasonable and customary fees to, and indemnity provided on
behalf of officers, directors, employees or consultants of the Borrower, any
Parent of the Borrower or any Restricted Subsidiary of the Borrower;
 
(5)   payments by the Borrower or any of its Restricted Subsidiaries to the
Permitted Holders made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are (x) approved by a majority of the Board of Directors of the
Borrower in good faith or (y) made pursuant to any agreement, or any agreement
contemplated by such agreement, each as described under the caption “Certain
relationships and related transactions” in the Offering Memorandum;
 
(6)   transactions in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a) of the preceding paragraph;
 
(7)   payments or loans (or cancellation of loans) to employees or consultants
that are (x) approved by a majority of the Board of Directors of the Borrower in
good faith, (y) made in compliance with applicable law and (z) otherwise
permitted under the Agreement;
 
(8)   any agreement as in effect as of the Second Restatement Effective Date and
any amendment thereto (so long as any such agreement together with all
amendments thereto, taken as a whole, is not more disadvantageous to the Lenders
in any material respect than the original agreement as in effect on the Second
Restatement Effective Date as determined in good faith by senior management or
the Board of Directors of the Borrower) or any transaction contemplated thereby;
 
(9)   transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of the Agreement that are fair to the
Borrower or the Restricted Subsidiaries, in the reasonable determination of the
members of the Board of Directors of the Borrower, or are on terms at least as
favorable as would reasonably have been entered into at such time with an
unaffiliated party;
 
(10)   if otherwise permitted under the Agreement, the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower to any Permitted
Holder or to any director, officer, employee or consultant of the Borrower or
any Parent of the Borrower;
 
(11)   the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or of a Restricted Subsidiary
of the Borrower, as appropriate, in good faith;
 
(12)   any contribution to the capital of the Borrower;
 
(13)   transactions permitted by, and complying with, the provisions of the
covenant in Section 2.08 of this Annex;
 

 
37

--------------------------------------------------------------------------------

 

(14)   transactions between the Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Borrower or any
direct or indirect parent company of the Borrower, provided, however, that such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
Person;
 
(15)   pledges of Equity Interests of Unrestricted Subsidiaries;
 
(16)   any agreement entered into in compliance with Section 7.10 of the Second
Amended and Restated Limited Liability Company Agreement, the procedures of
which are described under the caption “Certain relationships and related
transactions” in the Offering Memorandum;
 
(17)   any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
 
(18)   the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Transaction
Documents and any amendment thereto or similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of its obligations under, any
future amendment to any such existing agreement or under any similar agreement
entered into after the Second Restatement Effective Date shall only be permitted
by this clause (18) to the extent that the terms of any such amendments thereto,
taken as a whole, or new agreement are not materially adverse to the Lenders;
and
 
(19)   the Transactions contemplated by the Transaction Documents and the
payment of all fees and expenses related to the Transactions.
 
Section 2.06   Liens.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, Incur or suffer to exist any Lien (other than Permitted
Liens) on any asset or property now owned or hereafter acquired by the Borrower
or any such Restricted Subsidiary, or any income or profits therefrom.
 
Section 2.07   Limitation on Lines of Business.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any Restricted Subsidiary to, engage in any
business other than a Similar Business.
 

 
38

--------------------------------------------------------------------------------

 

Section 2.08   Merger, Amalgamation, Consolidation or Sale of All or
Substantially All Assets.
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower may
not consolidate, amalgamate or merge with or into or wind up into (whether or
not the Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, any Person unless:
 
(1) the Borrower is the surviving Person in any such consolidation, amalgamation
or merger;
 
(2) [Reserved];
 
(3) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing;
 
(4) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period
(and treating any Indebtedness which becomes an obligation of the Borrower or
any of its Restricted Subsidiaries as a result of such transaction as having
been Incurred by the Borrower or such Restricted Subsidiary at the time of such
transaction), either (a) the Borrower would be permitted to Incur at least $1.00
of additional Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test
set forth in the first paragraph of the covenant in Section 2.01 of this Annex;
or (b) the Debt to Adjusted EBITDA Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or less than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such transaction.
 
Notwithstanding (a) the foregoing clauses (3) and (4), any Restricted Subsidiary
may consolidate or amalgamate with, merge into, sell, assign or transfer, lease,
convey or otherwise dispose of all or part of its properties and assets to the
Borrower or to another Restricted Subsidiary and (b) all of the foregoing
clauses, the Borrower may merge, amalgamate or consolidate with an Affiliate
incorporated or organized solely for the purpose of incorporating or organizing
the Borrower in another state of the United States, the District of Columbia or
any territory of the United States so long as the amount of Indebtedness of the
Borrower and its Restricted Subsidiaries is not increased thereby (any
transaction described in this sentence a “Specified Merger/Transfer
Transaction”).  This Section 2.08 will not apply to a sale, assignment,
transfer, conveyance or other disposition of assets between or among the
Borrower and its Restricted Subsidiaries.
 
For purposes of this covenant, the sale, lease, conveyance, assignment, transfer
or other disposition of all or substantially all of the properties and assets of
one or more Subsidiaries of the Borrower, which properties and assets, if held
by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Borrower.
 
The Borrower further covenants that subject to certain limitations in the
Agreement governing release of a guarantee upon the sale or disposition of a
Subsidiary of the Borrower that is a Subsidiary
 

 
39

--------------------------------------------------------------------------------

 

Loan Party, each Subsidiary Loan Party will not, and the Borrower will not
permit any Subsidiary Loan Party to, consolidate, amalgamate or merge with or
into or wind up into (whether or not such Subsidiary Loan Party is the surviving
Person), or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, any Person unless:
 
(1)   such Subsidiary Loan Party is a surviving Person or the Person formed by
or surviving any such consolidation, amalgamation or merger (if other than such
Subsidiary Loan Party) or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof (such
Subsidiary Loan Party or such Person, as the case may be, being herein called
the “Successor Subsidiary Loan Party”);
 
(2) the Successor Subsidiary Loan Party (if other than such Subsidiary Loan
Party) satisfies the Collateral and Guarantee Requirement; and
 
(3) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Subsidiary Loan Party
or any of its Subsidiaries as a result of such transaction as having been
Incurred by the Successor Subsidiary Loan Party or such Subsidiary at the time
of such transaction), no Default or Event of Default shall have occurred and be
continuing.
 
Subject to certain limitations in the Agreement, the Successor Subsidiary Loan
Party (if other than such Subsidiary Loan Party) will succeed to, and be
substituted for, such Subsidiary Loan Party under the applicable Loan Documents
and such Subsidiary Loan Party’s guarantee, and such Subsidiary Loan Party will
automatically be released and discharged from its obligations under the
applicable Loan Documents and such Subsidiary Loan Party’s
guarantee.  Notwithstanding the foregoing, (i) a Subsidiary Loan Party may
merge, amalgamate or consolidate with an Affiliate incorporated or organized
solely for the purpose of incorporating or organizing such Subsidiary Loan Party
in another state of the United States, the District of Columbia or any territory
of the United States, so long as the amount of Indebtedness of the Subsidiary
Loan Party is not increased thereby and (ii) a Subsidiary Loan Party may merge,
amalgamate or consolidate with another Subsidiary Loan Party or the Borrower.

 
40

--------------------------------------------------------------------------------

 
